UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	May 31, 2013 Date of reporting period :	June 1, 2012 — May 31, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Dynamic Risk Allocation Fund Annual report 5 | 31 | 13 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Important notice regarding Putnam’s privacy policy 17 Financial statements 18 Federal tax information 77 About the Trustees 78 Officers 80 Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. The fund may invest a portion of its assets in small and/or midsize companies. Such investments increase the risk of greater price fluctuations. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Allocation of assets among asset classes may hurt performance, and efforts to diversify risk through the use of leverage and allocation decisions may not be successful. Derivatives carry additional risks, such as the inability to terminate or sell derivatives positions and the failure of the other party to meet its obligations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Active trading strategies may lose money or not earn a return sufficient to cover trading and other costs. Use of leverage obtained through derivatives increases these risks by increasing investment exposure. REITs are subject to the risk of economic downturns that have an adverse impact on real estate markets. The use of short selling may result in losses if the securities appreciate in value. Commodities involve market, political, regulatory, and natural conditions risks. Stock and bond prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Some steadiness has returned to the investing environment, as many economies around the world are either improving or stabilizing. The U.S. equity market achieved record highs in the second quarter, as the nation’s economy slowly healed. Unemployment, housing, and consumer confidence data in the United States have all improved since the beginning of the year. State finances are faring better as well, although the ultimate consequences of federal budget sequestration on state economies remain to be measured. Against this backdrop of perceived economic progress, the Federal Reserve indicated that it may taper its monetary-easing and asset-purchasing policies. This posed challenges for markets that had become accustomed to the extraordinary programs put in place by the central bank. Putnam’s investment teams bring astute analysis of key market and policy-related risks to the task of finding the most attractive opportunities for investors. Integrating new thinking into time-tested strategies may prove particularly beneficial as the economy moves into the next stage of the current recovery. Our fixed-income managers, in particular, are cognizant of the risks of Fed policy changes and actively manage the funds to deal with the impact of the changes. When combined with the guidance of a financial advisor, who can help ensure that your portfolio matches your individual goals and tolerance for risk, we believe Putnam’s emphasis on innovative thinking, active investing, and risk management can serve shareholders well. We would like to extend a welcome to new shareholders of the fund and to thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. The short-term results of a relatively new fund are not necessarily indicative of its long-term prospects. * The Putnam Dynamic Risk Allocation Blended Index is an unmanaged index administered by Putnam Management, 50% of which is the MSCI World Index(ND), 40% of which is the Barclays Global Aggregate Bond Index, and 10% of which is the S&P Goldman Sachs Commodity Index. See index descriptions on pages 15–16. 4 Dynamic Risk Allocation Fund Interview with your fund’s portfolio manager Can you bring us up to date on financial market conditions during the 12-month reporting period that ended May31, 2013? A significant divergence occurred between the performance of equity and fixed-income markets in this annual period. Stocks in both the United States and in global markets advanced at a robust pace, well above long-term averages, while government bonds had flat results for the year as a whole. Corporate and high-yield bonds had strong positive results, but did not match the pace of equities. This divergence represented a departure from the norm of recent years. Stocks climbed a wall of worry, as markets fretted first about the political risks in the post-election showdown over the fiscal cliff. Part of the issue was resolved by lifting U.S. tax rates, but then fears began to focus on the federal budget sequester, which started to come into effect in March. While there was a notable slowdown in gross domestic product during these months, the housing and labor market recovery continued, and underpinned both consumer spending and confidence in stocks and bonds. The continuing accommodative stance of the Fed also provided support. Let’s turn to the fund, beginning with a reminder of its distinctive philosophy. The portfolio invests across multiple global asset classes with a balanced philosophy, but it is not a traditional asset allocation This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 5/31/13. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on pages 15–16. Dynamic Risk Allocation Fund 5 or balanced fund. Instead, we follow an approach called risk allocation, which aims for better risk-adjusted performance over time than a traditional balanced strategy has provided. The classic balanced formula of 60% stocks and 40% bonds has historically concentrated about 90% of its risk in equities. This meant that such funds performed like stock funds more than anything else. For investors who wanted to moderate the risk of the stock market, a balanced fund was not the answer. With a risk allocation approach, we do not lean on equity risk, but instead spread risk across four different areas — equity, credit, inflation, and interest rates — in order to diversify sources of portfolio risk and return. We target equity risk in U.S., international, and emerging-market stocks; credit risk in high-yield bonds; inflation risk in inflation-protected securities and commodities; and interest-rate risk in government bonds. We also have strategic flexibility to adjust dynamically the amount of each risk type, rather than maintain a fixed allocation. The portfolio also implements a moderate amount of leverage, achieved using derivatives rather than borrowing. The leverage gives us an effective tool for targeting more precisely the level of risk of a traditional balanced fund. With these tools, we believe we can achieve greater risk-adjusted Allocations are represented as a percentage of the fund’s net assets as of 5/31/13. Short-term investments and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. The fund’s exposures exceed 100% as a result of the fund’s use of investment leverage. 6 Dynamic Risk Allocation Fund returns over a full market cycle than traditional balanced strategies have been able to achieve. In general terms, how did you allocate risks in the portfolio during the period under consideration? We have favored equity and credit risk because our analysis indicated the market was in a bull regime. A bull market regime is characterized by a slow upward trajectory for stock prices, with relatively little volatility. A bear market regime is characterized by greater volatility, including sharp drawdowns. In a bull market, we believe it is best to favor two types of risk, equity and credit, and to avoid government bonds. Part of our reasoning for avoiding government bonds in a bull market is to keep interest-rate risk low in the portfolio. During the period, government bond yields were at low levels relative to their long-term averages. This indicated to us that there was relatively little opportunity for attractive total return in this asset class. At the same time, bonds were vulnerable to the potential risk of rising This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 5/31/13. Short-term holdings, derivatives, and TBA commitments, if any, are excluded. Holdings may vary over time. Dynamic Risk Allocation Fund 7 interest rates. One of the forces keeping rates low has been the Fed’s purchasing program, which is a temporary factor. While the Fed’s program has had an impact on markets and the economy, as prudent investors we look ahead to the day when the Fed will reduce or even end its purchases, and anticipate the effects on bond prices and yields. Which factors influenced fund performance the most during the period? The fund had positive results, but did not keep pace with our benchmark index that reflects diverse exposure to stocks, bonds, and commodities. We emphasized equity and credit risk during the period. We considered both of these to be attractive because corporate earnings growth remained solid and because both businesses and consumers were in a strong position in terms of debt levels. At the same time we found inflation and interest-rate risks less attractive. Inflation has been well contained, and we did see attractive total return opportunities in rate risk. What strategies helped results? Our credit risk strategies and some of our equity strategies contributed to results. In the corporate high-yield market, default rates have remained below historical averages as corporations have not spent money in Allocations are represented as a percentage of the fund’s net assets as of 5/31/13. Risk contribution is from Putnam research, which uses the historical standard deviation for the respective asset classes multiplied by the appropriate asset weight. Holdings and allocations may vary over time. 8 Dynamic Risk Allocation Fund an aggressive manner that can weaken balance sheets. We also targeted credit risk in the mortgage market, and our positions benefited from the improvement in the housing market. Within the equity strategies, U.S. small-cap stocks performed especially well for the portfolio. Reflecting on our decision to reduce interest-rate risk, the fund held an underweight position in Treasury Inflation-Protected Securities [TIPS], and this added positively to results. What strategies detracted from performance? Adverse results relative to the benchmark came from strategies involving U.S. stocks. Apple , one of the largest holdings, lost ground for the year even as the stock market rallied. Although we believe Apple continues to enjoy many attractive attributes and offers an attractive valuation, the market has penalized the stock because of impatience about new product innovations. The closing month of the period was especially challenging. The fund’s positions in U.S. equity options, a type of derivative implemented to hedge market risk, had a negative impact. This strategy typically underperforms when the stock market rallies strongly but with little volatility, and that’s how stocks performed in May. Despite this disappointment, we still believe the options strategy can be an effective way to insulate the fund from market volatility. What is your outlook for the markets and for the fund? We generally favor continuing the strategies that we have had in place. Equity and credit risk still appear more attractive to us than interest-rate or inflation risk. I would note that the stock market rally has been viewed with wariness by investors, and this leaves some potential for a pullback. The memories of events like the U.S. banking crisis, Europe’s debt crisis, or even of natural catastrophes like A word about derivatives Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use forward currency contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks by establishing a combination of long and short exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam may enter into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Dynamic Risk Allocation Fund 9 Japan’s earthquake and tsunami in 2011 have led investors to focus on risk. In recent months markets have shown greater resilience, but there still remains concern about what could happen if the Fed begins to withdraw its policy support. We believe our risk allocation portfolio is well prepared for volatility should it return to markets. The fund has exposure to a variety of risks, but no risk dominates in the way that equity risk might dominate a traditional balanced portfolio. In addition to the four major risk types in the portfolio, we have strategies like the equity options position that are designed to help the fund weather stormy markets. We believe the portfolio is outfitted for the most likely scenario of continued progress for markets, and for the possibility of short-term setbacks. Bob, thanks for commenting on the fund today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Robert J. Kea is Co-Head of Global Asset Allocation at Putnam. He holds an M.B.A. from Bentley College and a B.A. from the University of Massachusetts, Amherst. A CFA charterholder, he joined Putnam in 1989 and has been in the investment industry since 1988. In addition to Bob Kea, your fund’s portfolio managers are James A. Fetch; Joshua B. Kutin, CFA; Robert J. Schoen; andJason R. Vaillancourt, CFA. IN THE NEWS The World Bank has downgraded its outlook for global economic growth, projecting a somewhat slower expansion in 2013 due to Europe’s deeper-than-expected recession and a recent deceleration in emerging market economies. In its twice-yearly Global Economic Prospects report, the World Bank forecast that global GDP will increase 2.2% this year, a cut to its January outlook of 2.4%. This pace would constitute an approximate continuation of 2012’s moderate growth pace of 2.3%. The world’s large developing economies, such as Brazil, China, India, and Russia, continue to experience less rapid growth than they did before the 2008 global financial crisis and will likely need to stay focused on structural reforms to maintain expansion. China’s economy, in particular, is decelerating, with experts now anticipating that the world’s second-largest economy could experience its slowest growth rate in 23 years. In its report, the World Bank said debt-related uncertainties surrounding the eurozone and fiscal questions in the United States should have less impact on global economic growth in coming years. 10 Dynamic Risk Allocation Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended May 31, 2013, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, class R5, class R6, and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 5/31/13 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (9/19/11) (9/19/11) (9/19/11) (9/19/11) (9/19/11) (7/2/12) (7/2/12) (9/19/11) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Life of fund 12.03% 5.59% 10.65% 6.65% 10.62% 10.62% 11.16% 7.27% 11.56% 12.70% 12.75% 12.56% Annual average 6.92 3.25 6.14 3.86 6.12 6.12 6.43 4.22 6.65 7.29 7.32 7.21 1 year 7.97 1.76 7.22 2.22 7.18 6.18 7.52 3.75 7.70 8.34 8.39 8.21 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. Fora portion of the periods, the fund had expense limitations, without which returns would have been lower. The short-term results of a relatively new fund are not necessarily indicative of its long-term prospects. Comparative index returns For periods ended 5/31/13 Lipper Global Flexible Putnam Dynamic Risk Portfolio Funds Allocation Blended Index category average* Life of fund 14.90% 15.01% Annual average 8.52 8.49 1 year 13.31 14.00 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year and life-of-fund periods ended 5/31/13, there were 408 and 341 funds, respectively, in this Lipper category. Dynamic Risk Allocation Fund 11 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B shares would have been valued at $11,065 ($10,665 after contingent deferred sales charge). A $10,000 investment in the fund’s class C shares would have been valued at $11,062, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $10,727. A $10,000 investment in the fund’s class R, R5, R6, and Y shares would have been valued at $11,156, $11,270, $11,275, and $11,256, respectively. Fund price and distribution information For the 12-month period ended 5/31/13 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 1 1 1 1 1 1 1 1 Income $0.195 $0.177 $0.182 $0.087 $0.197 $0.204 $0.209 $0.221 Capital gains Long-term gains 0.038 0.038 0.038 0.038 0.038 0.038 0.038 0.038 Short-term gains 0.194 0.194 0.194 0.194 0.194 0.194 0.194 0.194 Total Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 5/31/12 $10.24 $10.86 $10.20 $10.19 $10.21 $10.58 $10.23 — — $10.26 7/2/12* — $10.56 $10.56 — 5/31/13 10.63 11.28 10.53 10.51 10.66 11.05 10.59 $10.68 $10.68 10.65 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at time of purchase. Final distribution information will appear on your year-end tax forms. * Inception date of class R5 and class R6 shares. 12 Dynamic Risk Allocation Fund Fund performance as of most recent calendar quarter Total return for periods ended 6/30/13 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (9/19/11) (9/19/11) (9/19/11) (9/19/11) (9/19/11) (7/2/12) (7/2/12) (9/19/11) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Life of fund 8.55% 2.31% 7.07% 3.07% 7.14% 7.14% 7.62% 3.85% 8.09% 9.11% 9.27% 9.07% Annual average 4.72 1.29 3.92 1.72 3.95 3.95 4.21 2.15 4.47 5.02 5.11 5.00 1 year 2.12 –3.75 1.38 –3.51 1.42 0.45 1.60 –1.96 1.95 2.40 2.54 2.36 See the discussion following the Fund performance table on page 11 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Net expenses for the fiscal year ended 5/31/12* 1.41% 2.16% 2.16% 1.91% 1.66% 1.16%‡ 1.16%‡ 1.16% Total annual operating expenses for the fiscal year ended 5/31/12 1.86% 2.61% 2.61% 2.36% 2.11% 1.58%‡ 1.48%‡ 1.61% Annualized expense ratio for the six-month period ended 5/31/13† 1.40% 2.15% 2.15% 1.90% 1.65% 1.15% 1.10% 1.15% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report because it includes an impact of 0.01% in fees and expenses of acquired funds. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 9/30/13. † For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. ‡ Other expenses are based on expenses of class A shares for the fund’s last fiscal year, adjusted to reflect the lower investor servicing fees applicable to class R5 and R6 shares Dynamic Risk Allocation Fund 13 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from December 1, 2012, to May 31, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $6.98 $10.70 $10.70 $9.46 $8.22 $5.74 $5.49 $5.73 Ending value (after expenses) $999.60 $996.10 $995.60 $997.00 $998.00 $1,001.40 $1,001.90 $1,000.20 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 5/31/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended May 31, 2013, use the following calculation method. To find the value of your investment on December 1, 2012, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $7.04 $10.80 $10.80 $9.55 $8.30 $5.79 $5.54 $5.79 Ending value (after expenses) $1,017.95 $1,014.21 $1,014.21 $1,015.46 $1,016.70 $1,019.20 $1,019.45 $1,019.20 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 5/31/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Dynamic Risk Allocation Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class R5 shares and class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays Global Aggregate Bond Index is an unmanaged index of global investment-grade fixed-income securities. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI EAFE Index (ND) is an unmanaged index of equity securities from developed countries in Western Europe, the Far East, and Australasia. MSCI World Index (ND) is an unmanaged index of equity securities from developed countries. Putnam Dynamic Risk Allocation Blended Index is a benchmark administered by Putnam Management, comprising 50% MSCI World Index (ND), 40% Barclays Global Aggregate Bond Index, and 10% S&P Goldman Sachs Commodity Index. Dynamic Risk Allocation Fund 15 S&P 500 Index is an unmanaged index of common stock performance. S&P Goldman Sachs Commodity Index is a composite index of commodity sector returns that represents a broadly diversified, unleveraged, long-only position in commodity futures. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of May 31, 2013, Putnam employees had approximately $385,000,000 and the Trustees had approximately $92,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Dynamic Risk Allocation Fund Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Dynamic Risk Allocation Fund 17 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 18 Dynamic Risk Allocation Fund Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Funds Trust: We have audited the accompanying statement of assets and liabilities of Putnam Dynamic Risk Allocation Fund (the fund), a series of Putnam Funds Trust, including the fund’s portfolio, as of May 31, 2013, and the related statement of operations for the year then ended, and the statements of changes in net assets and the financial highlights for each of the years or periods in the period from September 19, 2011 (commencement of operations) through May 31, 2013. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of May 31, 2013, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Dynamic Risk Allocation Fund as of May 31, 2013, the results of its operations, the changes in its net assets and the financial highlights for the periods specified in the first paragraph above, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts July 16, 2013 Dynamic Risk Allocation Fund 19 The fund’s portfolio 5/31/13 COMMON STOCKS (38.2%)* Shares Value Basic materials (1.7%) American Vanguard Corp. 398 $12,123 Assa Abloy AB Class B (Sweden) 4,078 162,573 Axiall Corp. 549 23,689 BASF SE (Germany) 4,358 425,835 Bemis Co., Inc. 3,239 126,807 BHP Billiton PLC (United Kingdom) 5,094 147,410 BHP Billiton, Ltd. (Australia) 8,649 281,861 Buckeye Technologies, Inc. 252 9,392 Cambrex Corp. † 1,798 24,740 Chemtura Corp. † 1,603 36,757 Eagle Materials, Inc. 145 10,694 Evraz PLC (United Kingdom) 50,390 102,755 Horsehead Holding Corp. † 1,867 21,489 Innophos Holdings, Inc. 477 24,127 Innospec, Inc. 453 18,587 International Flavors & Fragrances, Inc. 2,287 183,623 KapStone Paper and Packaging Corp. 645 18,711 Koninklijke Boskalis Westminster NV (Netherlands) 2,819 111,658 Koppers Holdings, Inc. 337 13,874 Kraton Performance Polymers, Inc. † 531 11,013 L.B. Foster Co. Class A 175 7,754 Landec Corp. † 1,124 15,781 Louisiana-Pacific Corp. † 452 7,942 LSB Industries, Inc. † 1,357 45,826 Minerals Technologies, Inc. 175 7,455 Nitto Denko Corp. (Japan) 4,000 238,814 NN, Inc. † 1,364 12,631 OM Group, Inc. † 453 13,291 Packaging Corp. of America 3,432 168,168 PPG Industries, Inc. 2,701 414,901 Rio Tinto PLC (United Kingdom) 4,913 211,979 Rio Tinto, Ltd. (Australia) 2,620 135,973 S&W Seed Co. † 1,195 10,325 Sherwin-Williams Co. (The) 1,966 370,650 Sigma-Aldrich Corp. 1,396 116,789 Sumitomo Metal Mining Co., Ltd. (Japan) 9,000 113,335 Syngenta AG (Switzerland) 441 173,050 Trex Co., Inc. † 490 27,229 Tronox, Ltd. Class A 399 9,209 voestalpine AG (Austria) 4,516 148,298 W.R. Grace & Co. † 93 7,859 Wendel SA (France) 1,222 134,131 Capital goods (1.6%) ABB, Ltd. (Switzerland) 8,423 183,408 Alliant Techsystems, Inc. 270 21,200 Altra Holdings, Inc. 1,002 28,868 20 Dynamic Risk Allocation Fund COMMON STOCKS (38.2%)* cont. Shares Value Capital goods cont. AZZ, Inc. 278 $11,531 Ball Corp. 4,272 184,380 Boeing Co. (The) 2,903 287,455 Chart Industries, Inc. † 350 34,048 Chase Corp. 589 11,633 DXP Enterprises, Inc. † 186 10,987 European Aeronautic Defence and Space Co. NV (France) 6,007 341,986 Franklin Electric Co., Inc. 674 22,788 Generac Holdings, Inc. 560 22,680 General Dynamics Corp. 3,880 299,148 Great Lakes Dredge & Dock Corp. 1,253 10,400 Greenbrier Companies, Inc. † 1,191 27,929 HEICO Corp. 190 9,610 Hyster-Yale Materials Holdings, Inc. 85 5,253 Hyster-Yale Materials Holdings, Inc. Class B F 59 3,646 IHI Corp. (Japan) 34,000 124,769 IMI PLC (United Kingdom) 9,386 183,585 JGC Corp. (Japan) 5,000 166,860 Kadant, Inc. 561 16,785 Kawasaki Heavy Industries, Ltd. (Japan) 41,000 138,175 Lockheed Martin Corp. 1,870 197,902 Miller Industries, Inc. 714 11,688 NACCO Industries, Inc. Class A 85 4,762 Northrop Grumman Corp. 3,275 269,827 Raytheon Co. 4,332 288,684 Rockwell Collins, Inc. 1,676 108,521 Roper Industries, Inc. 1,399 173,784 Schindler Holding AG (Switzerland) 1,103 160,312 Singapore Technologies Engineering, Ltd. (Singapore) 47,000 149,673 Standard Motor Products, Inc. 987 33,361 Standex International Corp. 248 12,938 Stoneridge, Inc. † 1,668 18,698 TriMas Corp. † 1,086 35,024 United Technologies Corp. 2,681 254,427 Valmont Industries, Inc. 82 12,491 Vinci SA (France) 2,932 148,503 Communication services (1.3%) Arris Group, Inc. † 486 7,353 Aruba Networks, Inc. † 333 4,975 AT&T, Inc. 12,720 445,073 BroadSoft, Inc. † 100 2,772 BT Group PLC (United Kingdom) 34,961 159,609 CalAmp Corp. † 986 12,986 CenturyLink, Inc. 5,305 181,166 Deutsche Telekom AG (Germany) † 11,385 130,128 EchoStar Corp. Class A † 2,134 84,741 France Telecom SA (France) 10,803 109,768 Dynamic Risk Allocation Fund 21 COMMON STOCKS (38.2%)* cont. Shares Value Communication services cont. HSN, Inc. 151 $8,590 IAC/InterActiveCorp. 4,811 233,237 InterDigital, Inc. 59 2,713 InterXion Holding NV (Netherlands) † 447 12,270 Loral Space & Communications, Inc. 234 14,091 NeuStar, Inc. Class A † 427 20,692 NTT DoCoMo, Inc. (Japan) 95 140,334 SBA Communications Corp. Class A † 1,421 106,959 Tele2 AB ((Redemption Shares)) (Sweden) † F 6,640 28,070 Tele2 AB Class B (Sweden) 6,640 82,970 Telefonica SA (Spain) 9,991 136,830 Telenor ASA (Norway) 6,328 132,429 Telstra Corp., Ltd. (Australia) 36,763 166,290 USA Mobility, Inc. 755 10,177 Verizon Communications, Inc. 15,887 770,202 Vodafone Group PLC (United Kingdom) 49,968 144,805 Conglomerates (0.7%) 3M Co. 7,195 793,393 Danaher Corp. 6,893 426,125 General Electric Co. 12,234 285,297 Marubeni Corp. (Japan) 10,000 69,353 Siemens AG (Germany) 2,626 279,097 Consumer cyclicals (5.6%) Adidas AG (Germany) 1,154 125,304 Advance Auto Parts, Inc. 1,334 108,748 Amazon.com, Inc. † 3,019 812,202 ANN, Inc. † 758 23,255 AutoZone, Inc. † 563 230,171 Babcock International Group PLC (United Kingdom) 7,940 139,353 Bayerische Motoren Werke (BMW) AG (Germany) 1,438 137,478 Belo Corp. Class A 4,685 52,566 Big Lots, Inc. † 626 21,315 Blyth, Inc. 858 12,021 Booz Allen Hamilton Holding Corp. 801 13,969 Brunswick Corp. 207 6,949 Buckle, Inc. (The) 215 11,498 Bureau Veritas SA (France) 1,113 129,029 Carmike Cinemas, Inc. † 685 12,138 Cie Financiere Richemont SA (Switzerland) 1,292 113,561 Cie Generale des Etablissements Michelin (France) 1,727 150,022 Compass Group PLC (United Kingdom) 9,712 127,466 Continental AG (Germany) 1,091 143,924 Cooper Tire & Rubber Co. 1,266 32,713 Corporate Executive Board Co. (The) 141 8,628 Crocs, Inc. † 531 9,367 Daihatsu Motor Co., Ltd. (Japan) 6,000 127,423 Deckers Outdoor Corp. † 145 7,784 22 Dynamic Risk Allocation Fund COMMON STOCKS (38.2%)* cont. Shares Value Consumer cyclicals cont. Deluxe Corp. 948 $35,455 Demand Media, Inc. † 450 3,857 Destination Maternity Corp. 1,008 25,109 Dillards, Inc. Class A 1,893 174,667 Dollar General Corp. † 3,072 162,202 Dollar Tree, Inc. † 3,681 176,835 Ecolab, Inc. 5,527 466,866 Equifax, Inc. 1,873 114,066 Experian Group, Ltd. (United Kingdom) 7,457 136,928 Francesca’s Holdings Corp. † 360 10,278 Fuji Heavy Industries, Ltd. (Japan) 10,000 224,571 G&K Services, Inc. Class A 288 13,913 GameStop Corp. Class A 556 18,437 Genesco, Inc. † 375 25,343 Global Cash Access Holdings, Inc. † 1,260 8,316 Green Dot Corp. Class A † 599 10,764 Harbinger Group, Inc. † 1,349 11,628 Hino Motors, Ltd. (Japan) 12,000 170,532 HMS Holdings Corp. † 314 7,819 Home Depot, Inc. (The) 12,206 960,124 Host Hotels & Resorts, Inc. R 18,628 331,392 Isuzu Motors, Ltd. (Japan) 33,000 246,348 ITV PLC (United Kingdom) 69,499 137,929 KAR Auction Services, Inc. 692 16,227 Kimberly-Clark Corp. 5,826 564,132 La-Z-Boy, Inc. 1,696 31,325 Liquidity Services, Inc. † 328 13,123 Lumber Liquidators Holdings, Inc. † 96 7,883 Macy’s, Inc. 2,409 116,451 Marcus Corp. 1,244 15,985 MasterCard, Inc. Class A 1,520 866,780 MAXIMUS, Inc. 105 7,836 McGraw-Hill Cos., Inc. (The) 3,958 215,909 MGM China Holdings, Ltd. (Hong Kong) 73,200 195,140 Mitsubishi Motors Corp. (Japan) † 110,000 169,547 MSC Industrial Direct Co., Inc. Class A 854 70,600 Namco Bandai Holdings, Inc. (Japan) 6,800 109,702 Navistar International Corp. † 463 16,608 Next PLC (United Kingdom) 4,254 296,985 Nu Skin Enterprises, Inc. Class A 368 21,638 O’Reilly Automotive, Inc. † 1,825 198,761 Omnicom Group, Inc. 4,017 249,576 OPAP SA (Greece) 10,095 83,311 Paychex, Inc. 9,311 346,649 Perry Ellis International, Inc. 963 20,329 PetSmart, Inc. 1,865 125,888 Pier 1 Imports, Inc. 273 6,331 Priceline.com, Inc. † 609 489,593 Dynamic Risk Allocation Fund 23 COMMON STOCKS (38.2%)* cont. Shares Value Consumer cyclicals cont. Randstad Holding NV (Netherlands) 1,316 $55,838 ReachLocal, Inc. † 834 11,593 Ross Stores, Inc. 3,099 199,266 Ryland Group, Inc. (The) 779 35,273 Ryman Hospitality Properties R 3,474 132,915 Scania AB Class B (Sweden) 6,548 145,351 Scripps Networks Interactive Class A 1,622 109,258 Select Comfort Corp. † 434 9,630 Sinclair Broadcast Group, Inc. Class A 1,363 36,842 Six Flags Entertainment Corp. 83 6,189 SJM Holdings, Ltd. (Hong Kong) 62,000 168,689 Sonic Automotive, Inc. Class A 2,811 64,006 Suzuki Motor Corp. (Japan) 8,200 199,618 Swatch Group AG (The) (Switzerland) 232 131,704 Swatch Group AG (The) (Switzerland) 1,328 130,272 Target Corp. 7,435 516,733 Tempur-Pedic International, Inc. † 242 10,232 Tile Shop Holdings, Inc. † 554 14,182 Time Warner, Inc. 10,669 622,750 TiVo, Inc. † 551 7,130 Towers Watson & Co. Class A 1,105 85,836 Town Sports International Holdings, Inc. 1,025 11,296 Toyota Motor Corp. (Japan) 2,000 117,975 Tractor Supply Co. 1,310 146,694 ValueClick, Inc. † 746 19,650 Verisk Analytics, Inc. Class A † 2,268 133,404 Viacom, Inc. Class B 6,453 425,188 VOXX International Corp. † 1,847 20,539 Wal-Mart Stores, Inc. 610 45,652 Consumer staples (3.9%) AFC Enterprises † 893 32,559 Ajinomoto Co., Inc. (Japan) 9,000 123,671 Altria Group, Inc. 15,205 548,901 Angie’s List, Inc. † 274 6,428 Anheuser-Busch InBev NV (Belgium) 1,827 168,412 Associated British Foods PLC (United Kingdom) 6,053 165,248 Avis Budget Group, Inc. † 1,255 41,616 Barrett Business Services, Inc. 371 21,640 Beacon Roofing Supply, Inc. † 552 22,753 Bright Horizons Family Solutions, Inc. † 382 13,771 Brinker International, Inc. 823 32,270 British American Tobacco (BAT) PLC (United Kingdom) 3,065 168,334 Calbee, Inc. (Japan) 1,700 163,233 Carrefour SA (France) 4,896 142,587 Church & Dwight Co., Inc. 2,411 146,613 Coca-Cola Co. (The) 3,169 126,728 Colgate-Palmolive Co. 9,115 527,212 24 Dynamic Risk Allocation Fund COMMON STOCKS (38.2%)* cont. Shares Value Consumer staples cont. Core-Mark Holding Co., Inc. 255 $15,093 Corrections Corp. of America 5,330 187,350 DeNA Co., Ltd. (Japan) 2,400 50,635 Diageo PLC (United Kingdom) 4,687 138,757 Distribuidora Internacional de Alimentacion SA (Spain) 13,400 104,243 Domino’s Pizza, Inc. 141 8,357 Dunkin’ Brands Group, Inc. 1,712 67,795 Fiesta Restaurant Group, Inc. † 269 9,568 General Mills, Inc. 10,356 487,560 Geo Group, Inc. (The) 5,266 183,362 Grand Canyon Education, Inc. † 485 15,578 H.J. Heinz Co. 5,747 415,853 Hain Celestial Group, Inc. (The) † 126 8,394 Heineken Holding NV (Netherlands) 3,036 179,195 Hershey Co. (The) 3,288 292,994 ITT Educational Services, Inc. † 1,976 47,365 Japan Tobacco, Inc. (Japan) 5,600 189,670 JM Smucker Co. (The) 1,545 155,983 Kao Corp. (Japan) 2,800 86,969 Kellogg Co. 4,798 297,716 Koninklijke Ahold NV (Netherlands) 7,676 124,016 Kraft Foods Group, Inc. 3,023 166,658 L’Oreal SA (France) 1,316 220,613 McDonald’s Corp. 2,519 243,260 MWI Veterinary Supply, Inc. † 59 7,155 Nestle SA (Switzerland) 7,268 479,593 On Assignment, Inc. † 613 15,963 OpenTable, Inc. † 131 8,738 Panera Bread Co. Class A † 581 111,453 Papa John’s International, Inc. † 251 16,172 PepsiCo, Inc. 5,390 435,350 Philip Morris International, Inc. 4,136 376,004 Pinnacle Foods, Inc. † 562 13,803 Prestige Brands Holdings, Inc. † 636 18,692 Procter & Gamble Co. (The) 3,830 293,991 Reckitt Benckiser Group PLC (United Kingdom) 4,067 290,159 Reynolds American, Inc. 6,392 307,519 SABMiller PLC (United Kingdom) 2,542 127,861 Spartan Stores, Inc. 523 9,294 Starbucks Corp. 8,504 536,347 Suedzucker AG (Germany) 3,494 118,794 Tesco PLC (United Kingdom) 11,474 63,320 TrueBlue, Inc. † 2,296 54,048 Unilever PLC (United Kingdom) 4,325 181,799 United Natural Foods, Inc. † 164 8,679 USANA Health Sciences, Inc. † 120 8,411 Woolworths, Ltd. (Australia) 6,096 191,349 Dynamic Risk Allocation Fund 25 COMMON STOCKS (38.2%)* cont. Shares Value Energy (2.8%) BP PLC (United Kingdom) 56,213 $402,363 Caltex Australia, Ltd. (Australia) 8,879 189,213 Chevron Corp. 11,113 1,364,121 ConocoPhillips 5,520 338,597 CVR Energy, Inc. (Escrow) F 401 — Delek US Holdings, Inc. 489 17,619 Diamond Offshore Drilling, Inc. 1,863 128,193 ENI SpA (Italy) 7,987 180,606 EPL Oil & Gas, Inc. † 908 27,649 EQT Corp. 2,331 186,200 Exxon Mobil Corp. 20,776 1,879,605 FutureFuel Corp. 1,801 25,178 Gulfport Energy Corp. † 217 10,349 Helix Energy Solutions Group, Inc. † 1,654 39,464 Key Energy Services, Inc. † 2,607 16,893 Kodiak Oil & Gas Corp. † 1,300 11,414 Noble Energy, Inc. 2,614 150,697 Oceaneering International, Inc. 2,180 158,006 Phillips 66 5,929 394,694 Repsol YPF SA (Spain) 5,087 113,936 Rosetta Resources, Inc. † 233 10,918 Royal Dutch Shell PLC Class A (United Kingdom) 8,267 274,547 Royal Dutch Shell PLC Class B (United Kingdom) 7,607 262,811 Spectra Energy Corp. 7,457 227,960 Statoil ASA (Norway) 7,256 164,192 Stone Energy Corp. † 589 13,258 Swift Energy Co. † 722 9,790 Tesoro Corp. 508 31,318 Total SA (France) 4,479 222,150 Unit Corp. † 261 11,789 Vaalco Energy, Inc. † 3,251 19,896 W&T Offshore, Inc. 526 7,753 Western Refining, Inc. 699 23,326 Financials (9.3%) 3i Group PLC (United Kingdom) 24,402 124,631 Access National Corp. 560 7,241 AG Mortgage Investment Trust, Inc. R 318 7,279 Ageas (Belgium) 4,659 169,563 Agree Realty Corp. R 523 17,432 AIA Group, Ltd. (Hong Kong) 39,400 173,874 Alexandria Real Estate Equities, Inc. R 2,615 179,128 Alleghany Corp. † 699 272,610 Allianz SE (Germany) 1,545 238,772 Allied World Assurance Co. Holdings AG 2,081 186,062 American Campus Communities, Inc. R 319 13,025 American Equity Investment Life Holding Co. 1,324 21,449 American Express Co. 4,690 355,080 26 Dynamic Risk Allocation Fund COMMON STOCKS (38.2%)* cont. Shares Value Financials cont. Amtrust Financial Services, Inc. 296 $9,777 Apartment Investment & Management Co. Class A R 5,910 178,837 Arch Capital Group, Ltd. † 2,972 152,196 Arlington Asset Investment Corp. Class A 353 9,623 ARMOUR Residential REIT, Inc. R 1,712 8,834 Arthur J Gallagher & Co. 5,037 220,016 Ashford Hospitality Trust, Inc. R 2,139 28,256 Assicurazioni Generali SpA (Italy) 7,354 137,022 Australia & New Zealand Banking Group, Ltd. (Australia) 5,040 131,451 AvalonBay Communities, Inc. R 1,304 172,989 AXA SA (France) 9,113 183,553 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 12,297 115,289 Banco Latinoamericano de Exportaciones SA Class E (Panama) 1,232 28,250 Banco Santander Central Hispano SA (Spain) 23,274 167,194 Bank of Hawaii Corp. 6,714 338,251 Bank of Kentucky Financial Corp. 330 8,564 Bank of Yokohama, Ltd. (The) (Japan) 25,000 122,509 Barclays PLC (United Kingdom) 73,001 349,302 Berkshire Hathaway, Inc. Class B † 1,705 194,489 BlackRock, Inc. 839 234,249 BofI Holding, Inc. † 816 38,205 Boston Properties, LP R 1,809 192,803 Camden Property Trust R 470 32,548 Cardinal Financial Corp. 1,133 17,154 CBL & Associates Properties, Inc. R 1,988 45,704 Chubb Corp. (The) 5,180 451,178 Citizens & Northern Corp. 634 12,363 CNO Financial Group, Inc. 1,410 17,399 Colonial Properties Trust R 6,248 138,143 Commonwealth Bank of Australia (Australia) 6,515 412,704 Cousins Properties, Inc. R 12,102 124,893 Credit Acceptance Corp. † 175 19,926 Credit Agricole SA (France) † 16,004 150,170 Credit Suisse Group (Switzerland) 3,506 103,982 Cullen/Frost Bankers, Inc. 7,096 456,628 CYS Investments, Inc. R 1,115 11,462 DBS Group Holdings, Ltd. (Singapore) 10,000 135,342 DDR Corp. R 458 7,997 Deutsche Bank AG (Germany) 3,948 184,657 Dexus Property Group (Australia) R 136,076 142,325 DFC Global Corp. † 1,975 29,428 Digital Realty Trust, Inc. R 1,070 65,174 Discover Financial Services 13,159 623,868 Douglas Emmett, Inc. R 4,257 108,511 Duke Realty Corp. R 1,338 22,171 DuPont Fabros Technology, Inc. R 5,498 133,217 Dynex Capital, Inc. R 1,637 16,648 Eagle Bancorp, Inc. † 522 11,750 Dynamic Risk Allocation Fund 27 COMMON STOCKS (38.2%)* cont. Shares Value Financials cont. East West Bancorp, Inc. 873 $22,995 EastGroup Properties, Inc. R 465 27,328 Encore Capital Group, Inc. † 578 20,617 EPR Properties R 209 10,956 Equity Lifestyle Properties, Inc. R 2,046 157,890 Equity Residential Trust R 7,011 396,472 Essex Property Trust, Inc. R 785 123,355 Everest Re Group, Ltd. 2,120 274,773 Extra Space Storage, Inc. R 4,777 200,109 Federal Realty Investment Trust R 3,147 339,089 Financial Institutions, Inc. 675 13,169 First Community Bancshares Inc. 660 10,052 First Industrial Realty Trust R 695 11,739 FirstMerit Corp. 804 15,171 Flushing Financial Corp. 710 11,097 General Growth Properties R 12,858 263,975 Genworth Financial, Inc. Class A † 6,222 67,260 Glimcher Realty Trust R 1,270 14,834 Government Properties Income Trust R 5,298 128,794 Greenhill & Co., Inc. 255 12,702 Hammerson PLC (United Kingdom) R 10,465 81,215 Hang Seng Bank, Ltd. (Hong Kong) 9,700 155,843 Hanmi Financial Corp. † 1,364 21,469 HCP, Inc. R 5,909 279,968 Health Care REIT, Inc. R 6,598 448,862 Heartland Financial USA, Inc. 436 11,877 Heritage Financial Group, Inc. 577 8,245 HFF, Inc. Class A 1,807 33,990 HSBC Holdings, PLC (United Kingdom) 39,213 429,538 Inland Real Estate Corp. R 13,159 135,143 Insurance Australia Group, Ltd. (Australia) 37,248 200,971 IntercontinentalExchange, Inc. † 2,223 380,600 Invesco Mortgage Capital, Inc. R 488 9,101 Investor AB Class B (Sweden) 4,590 131,532 Investors Real Estate Trust R 1,580 14,220 iStar Financial, Inc. † R 1,327 15,805 Jones Lang LaSalle, Inc. 100 9,183 Joyo Bank, Ltd. (The) (Japan) 25,000 124,158 JPMorgan Chase & Co. 4,010 218,906 Kimco Realty Corp. R 12,002 265,844 Lexington Realty Trust R 2,980 37,518 Liberty Property Trust R 360 14,609 LTC Properties, Inc. R 720 29,959 Macerich Co. (The) R 1,203 78,087 Maiden Holdings, Ltd. (Bermuda) 1,138 12,154 MainSource Financial Group, Inc. 1,019 14,164 Medical Properties Trust, Inc. R 9,892 146,797 MFA Financial, Inc. R 1,844 16,190 28 Dynamic Risk Allocation Fund COMMON STOCKS (38.2%)* cont. Shares Value Financials cont. Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 31,000 $183,067 Muenchener Rueckversicherungs AG (Germany) 854 159,866 National Health Investors, Inc. R 435 27,087 Nationstar Mortgage Holdings, Inc. † 241 9,811 Nelnet, Inc. Class A 589 23,006 Northern Trust Corp. 6,480 376,812 Ocwen Financial Corp. † 394 16,855 OFG Bancorp (Puerto Rico) 669 11,895 One Liberty Properties, Inc. R 746 19,732 Pacific Premier Bancorp, Inc. † 720 8,503 PartnerRe, Ltd. 2,632 238,591 People’s United Financial, Inc. 39,591 544,772 Peoples Bancorp, Inc. 675 13,527 PHH Corp. † 584 11,773 Piedmont Office Realty Trust, Inc. Class A R 8,485 161,130 Popular, Inc. (Puerto Rico) † 531 15,930 Portfolio Recovery Associates, Inc. † 207 31,520 Post Properties, Inc. R 3,132 149,710 Prologis, Inc. R 5,716 230,355 Protective Life Corp. 510 19,727 Prudential PLC (United Kingdom) 11,522 194,188 PS Business Parks, Inc. R 213 16,254 Public Storage R 4,912 745,642 Ramco-Gershenson Properties Trust R 8,505 132,763 Rayonier, Inc. R 1,943 107,642 Realty Income Corp. R 1,726 78,447 Regency Centers Corp. R 3,825 197,370 RenaissanceRe Holdings, Ltd. 2,305 198,138 Republic Bancorp, Inc. Class A 454 10,810 Resona Holdings, Inc. (Japan) 47,900 212,677 Security National Financial Corp. Class A † 700 4,998 Select Income REIT R 4,473 121,800 Senior Housing Properties Trust R 710 18,354 Simon Property Group, Inc. R 7,651 1,273,432 Skandinaviska Enskilda Banken AB (Sweden) 13,179 136,753 SL Green Realty Corp. R 729 63,408 St. Joe Co. (The) † 1,699 34,694 STAG Industrial, Inc. R 3,241 71,302 Standard Chartered PLC (United Kingdom) 4,576 105,226 Standard Life PLC (United Kingdom) 24,955 146,734 Starwood Property Trust, Inc. R 380 9,641 Stewart Information Services Corp. 965 26,721 Sumitomo Mitsui Financial Group, Inc. (Japan) 3,100 121,343 Summit Hotel Properties, Inc. R 1,962 19,365 Sun Communities, Inc. R 290 14,491 Swedbank AB Class A (Sweden) 6,353 150,460 Symetra Financial Corp. 1,138 15,886 T. Rowe Price Group, Inc. 6,733 510,765 Dynamic Risk Allocation Fund 29 COMMON STOCKS (38.2%)* cont. Shares Value Financials cont. Tanger Factory Outlet Centers R 1,684 $58,064 Taubman Centers, Inc. R 214 17,244 Tokyu Land Corp. (Japan) 24,000 218,040 UBS AG (Switzerland) 8,878 154,415 UDR, Inc. R 1,466 35,726 Universal Health Realty Income Trust R 157 7,092 Validus Holdings, Ltd. 4,730 170,800 Virtus Investment Partners, Inc. † 91 21,099 Visa, Inc. Class A 3,916 697,596 Vornado Realty Trust R 4,008 320,440 WageWorks, Inc. † 409 11,849 Walker & Dunlop, Inc. † 782 14,835 Walter Investment Management Corp. † 399 14,528 Washington Banking Co. 803 10,953 Wells Fargo & Co. 5,165 209,441 Westfield Group (Australia) 10,825 118,524 Westpac Banking Corp. (Australia) 5,840 156,861 Wheelock and Co., Ltd. (Hong Kong) 38,000 211,655 World Acceptance Corp. † 123 11,360 Health care (4.4%) NxStage Medical, Inc. † 453 6,319 Abbott Laboratories 9,335 342,314 AbbVie, Inc. 9,518 406,323 ACADIA Pharmaceuticals, Inc. † 449 6,317 Accuray, Inc. † 1,787 9,596 Aegerion Pharmaceuticals, Inc. † 120 8,740 Alere, Inc. † 1,259 32,205 Align Technology, Inc. † 289 10,332 Amedisys, Inc. † 1,047 12,899 AmerisourceBergen Corp. 6,245 337,730 Amgen, Inc. 4,896 492,195 AmSurg Corp. † 402 14,283 Array BioPharma, Inc. † 1,326 7,744 AstraZeneca PLC (United Kingdom) 3,729 190,233 Auxilium Pharmaceuticals, Inc. † 370 5,520 Bayer AG (Germany) 2,715 292,051 Becton, Dickinson and Co. 2,455 242,112 Bio-Reference Labs, Inc. † 158 4,874 BioMarin Pharmaceuticals, Inc. † 130 8,151 Bristol-Myers Squibb Co. 10,817 497,690 C.R. Bard, Inc. 2,189 225,664 Cardinal Health, Inc. 7,998 375,586 Centene Corp. † 108 5,346 Chemed Corp. 341 23,877 Coloplast A/S Class B (Denmark) 3,632 206,546 Community Health Systems, Inc. 328 15,800 Computer Programs & Systems, Inc. 96 4,808 30 Dynamic Risk Allocation Fund COMMON STOCKS (38.2%)* cont. Shares Value Health care cont. Conmed Corp. 873 $28,748 CSL, Ltd. (Australia) 2,814 159,524 Cubist Pharmaceuticals, Inc. † 523 28,739 Cyberonics, Inc. † 131 6,250 Eli Lilly & Co. 6,612 351,494 Endo Health Solutions, Inc. † 533 19,348 Exact Sciences Corp. † 651 7,317 Gentium SpA ADR (Italy) † 461 3,868 GlaxoSmithKline PLC (United Kingdom) 10,708 277,554 Globus Medical, Inc. Class A † 581 8,483 Greatbatch, Inc. † 1,122 36,140 Haemonetics Corp. † 308 12,714 Health Net, Inc. † 419 13,354 HealthSouth Corp. † 787 23,051 Henry Schein, Inc. † 2,440 234,948 Hi-Tech Pharmacal Co., Inc. 184 5,881 Hill-Rom Holdings, Inc. 664 23,990 Insulet Corp. † 329 9,824 Jazz Pharmaceuticals PLC † 801 54,444 Johnson & Johnson 3,890 327,460 Lexicon Pharmaceuticals, Inc. † 1,759 4,204 Magellan Health Services, Inc. † 154 8,393 McKesson Corp. 4,907 558,711 MedAssets, Inc. † 1,231 20,188 Medicines Co. (The) † 397 12,787 Merck & Co., Inc. 17,418 813,421 NewLink Genetics Corp. † 545 8,889 Novartis AG (Switzerland) 3,570 255,811 Novo Nordisk A/S Class B (Denmark) 1,900 305,027 Omega Healthcare Investors, Inc. R 1,036 33,577 Orion OYJ Class B (Finland) 4,618 113,556 Otsuka Holdings Company, Ltd. (Japan) 7,000 222,630 PDL BioPharma, Inc. 1,668 13,761 Perrigo Co. 792 91,801 Pfizer, Inc. 40,641 1,106,654 Pharmacyclics, Inc. † 181 16,587 PharMerica Corp. † 913 14,252 Providence Service Corp. (The) † 1,550 40,858 Quest Diagnostics, Inc. 3,965 245,196 Questcor Pharmaceuticals, Inc. 478 16,333 Roche Holding AG-Genusschein (Switzerland) 2,122 525,068 RTI Biologics, Inc. † 1,929 7,812 Salix Pharmaceuticals, Ltd. † 112 6,795 Sanofi (France) 2,571 270,377 Santarus, Inc. † 423 9,420 Spectrum Pharmaceuticals, Inc. 883 7,249 STAAR Surgical Co. † 1,612 14,347 Steris Corp. 276 12,514 Dynamic Risk Allocation Fund 31 COMMON STOCKS (38.2%)* cont. Shares Value Health care cont. Suzuken Co., Ltd. (Japan) 2,200 $70,003 TearLab Corp. † 620 6,522 Trinity Biotech PLC ADR (Ireland) 501 8,783 Triple-S Management Corp. Class B (Puerto Rico) † 365 7,727 United Therapeutics Corp. † 72 4,786 Ventas, Inc. R 7,462 532,563 ViroPharma, Inc. † 1,170 32,175 Warner Chilcott PLC Class A 449 8,621 WellCare Health Plans, Inc. † 636 33,161 Technology (5.2%) 3D Systems Corp. † 161 7,812 Acacia Research Corp. 272 6,800 Actuate Corp. † 3,038 20,507 Acxiom Corp. † 1,192 26,212 Analog Devices, Inc. 6,340 291,196 Anixter International, Inc. † 185 14,195 Apple, Inc. 10,604 4,768,407 ASML Holding NV (Netherlands) 2,031 167,468 Aspen Technology, Inc. † 538 16,474 Avago Technologies, Ltd. 6,436 242,702 Bottomline Technologies, Inc. † 311 8,593 Brocade Communications Systems, Inc. † 2,927 15,894 CACI International, Inc. Class A † 189 12,263 Cap Gemini SA (France) 2,732 132,133 Commvault Systems, Inc. † 254 17,780 Cornerstone OnDemand, Inc. † 253 10,282 CSG Systems International, Inc. † 232 5,018 EnerSys † 662 32,987 Entegris, Inc. † 1,741 18,141 FEI Co. 282 20,307 First Solar, Inc. † 180 9,788 Gemalto NV (Netherlands) 1,353 113,603 GenMark Diagnostics, Inc. † 549 8,180 Google, Inc. Class A † 970 844,298 Harris Corp. 2,293 114,948 Honeywell International, Inc. 8,415 660,241 IBM Corp. 6,629 1,378,965 Infoblox, Inc. † 382 9,294 Integrated Silicon Solutions, Inc. † 1,986 21,489 IntraLinks Holdings, Inc. † 1,655 10,162 Intuit, Inc. 6,636 387,808 Ixia † 400 6,288 Konica Minolta Holdings, Inc. (Japan) 15,500 110,832 L-3 Communications Holdings, Inc. 1,520 129,337 Lexmark International, Inc. Class A 356 10,862 Linear Technology Corp. 6,430 241,125 Magnachip Semiconductor Corp. (South Korea) † 680 12,580 32 Dynamic Risk Allocation Fund COMMON STOCKS (38.2%)* cont. Shares Value Technology cont. Manhattan Associates, Inc. † 269 $20,183 Mantech International Corp. Class A 787 21,320 Maxim Integrated Products, Inc. 7,796 229,904 Mentor Graphics Corp. 1,480 28,105 Microsemi Corp. † 401 8,794 Microsoft Corp. 11,590 404,259 MicroStrategy, Inc. Class A † 61 5,580 Motorola Solutions, Inc. 5,384 312,057 MTS Systems Corp. 271 16,358 NEC Corp. (Japan) † 107,000 248,616 Netscout Systems, Inc. † 517 12,589 NIC, Inc. 424 7,089 NTT Data Corp. (Japan) 26 87,160 Omnivision Technologies, Inc. † 909 16,789 Oracle Corp. Japan (Japan) 2,800 110,258 Perficient, Inc. † 915 11,529 Photronics, Inc. † 1,656 12,635 Plantronics, Inc. 250 11,550 Polycom, Inc. † 1,432 16,225 Procera Networks, Inc. † 650 9,594 PTC, Inc. † 469 11,777 QLIK Technologies, Inc. † 259 7,967 Quantum Corp. † 8,619 13,359 RF Micro Devices, Inc. † 5,329 29,416 Rovi Corp. † 1,426 36,791 Rudolph Technologies, Inc. † 1,244 15,251 Safeguard Scientifics, Inc. † 669 10,557 SAP AG (Germany) † 1,099 83,706 SciQuest, Inc. † 280 6,426 Semtech Corp. † 410 14,981 Silicon Graphics International Corp. † 449 6,780 Silicon Image, Inc. † 2,541 15,475 Softbank Corp. (Japan) 3,500 175,060 Sourcefire, Inc. † 181 10,129 Sparton Corp. † 572 9,507 SS&C Technologies Holdings, Inc. † 481 15,214 Teradyne, Inc. † 782 14,029 Texas Instruments, Inc. 14,498 520,333 TIBCO Software, Inc. † 416 8,873 Tyler Technologies, Inc. † 276 19,047 Ultimate Software Group, Inc. † 228 25,376 Ultra Clean Holdings, Inc. † 1,587 9,220 Unisys Corp. † 416 8,590 Verint Systems, Inc. † 333 11,179 Xilinx, Inc. 6,763 274,916 XO Group, Inc. † 1,057 10,929 Dynamic Risk Allocation Fund 33 COMMON STOCKS (38.2%)* cont. Shares Value Transportation (0.7%) Aegean Marine Petroleum Network, Inc. (Greece) 2,678 $26,030 Alaska Air Group, Inc. † 186 10,569 C.H. Robinson Worldwide, Inc. 2,414 136,850 Central Japan Railway Co. (Japan) 2,300 250,909 ComfortDelgro Corp., Ltd. (Singapore) 71,000 104,661 Con-way, Inc. 920 34,978 Copa Holdings SA Class A (Panama) 661 86,803 International Consolidated Airlines Group SA (Spain) † 32,080 134,658 J. B. Hunt Transport Services, Inc. 1,544 113,731 Quality Distribution, Inc. † 1,729 15,751 SkyWest, Inc. 979 13,735 Southwest Airlines Co. 11,778 166,894 Swift Transportation Co. † 2,062 34,724 TAL International Group, Inc. † 644 27,215 United Parcel Service, Inc. Class B 7,784 668,646 Universal Truckload Services, Inc. † 668 17,067 Utilities and power (1.0%) Chubu Electric Power Co., Inc. (Japan) 3,300 42,843 Consolidated Edison, Inc. 7,686 438,640 DTE Energy Co. 6,196 412,716 Enel SpA (Italy) 37,214 140,176 GDF Suez (France) 6,700 135,136 Kansai Electric Power, Inc. (Japan) 21,500 254,223 Kinder Morgan, Inc. 5,813 220,778 Pinnacle West Capital Corp. 3,736 211,009 Red Electrica Corporacion SA (Spain) 3,495 184,954 SCANA Corp. 5,000 252,200 United Utilities Group PLC (United Kingdom) 12,448 141,995 Total common stocks (cost $84,986,621) CORPORATE BONDS AND NOTES (5.8%)* Principal amount Value Basic materials (0.6%) Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) $15,000 $16,243 ArcelorMittal sr. unsec. bonds 10.35s, 2019 (France) 50,000 61,951 ArcelorMittal sr. unsec. unsub. notes 7 1/2s, 2039 (France) 25,000 25,125 Ashland, Inc. 144A company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 40,000 40,850 Ashland, Inc. 144A sr. unsec. notes 4 3/4s, 2022 25,000 25,531 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 55,000 59,263 Axiall Corp. 144A company guaranty sr. unsec. notes 4 7/8s, 2023 5,000 5,025 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 15,000 16,088 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 25,000 25,625 34 Dynamic Risk Allocation Fund CORPORATE BONDS AND NOTES (5.8%)* cont. Principal amount Value Basic materials cont. Eagle Spinco, Inc. 144A company guaranty sr. unsec. notes 4 5/8s, 2021 $5,000 $5,038 Edgen Murray Corp. 144A company guaranty sr. notes 8 3/4s, 2020 25,000 26,063 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 15,000 15,225 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 15,000 15,863 HD Supply, Inc. company guaranty sr. unsec. sub. notes 10 1/2s, 2021 25,000 26,031 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 70,000 82,250 HD Supply, Inc. 144A sr. unsec. notes 7 1/2s, 2020 50,000 53,000 Hexion U.S. Finance Corp. 144A sr. notes 6 5/8s, 2020 15,000 15,600 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 40,000 40,700 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 100,000 110,500 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 50,000 50,500 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 45,000 41,175 Inmet Mining Corp. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 (Canada) 10,000 10,200 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 90,000 103,725 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 60,000 67,650 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 200,000 236,438 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 15,000 15,480 Nufarm Australia Ltd. 144A company guaranty sr. notes 6 3/8s, 2019 (Australia) 15,000 15,713 PolyOne Corp. 144A sr. unsec. notes 5 1/4s, 2023 50,000 51,375 PQ Corp. 144A sr. notes 8 3/4s, 2018 35,000 37,275 Ryerson, Inc./Joseph T Ryerson & Son, Inc. 144A company guaranty sr. notes 9s, 2017 30,000 32,400 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 35,000 38,938 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 40,000 40,300 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2023 5,000 5,200 Tronox Finance, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2020 45,000 44,213 USG Corp. sr. unsec. notes 9 3/4s, 2018 45,000 52,988 Weekley Homes, LLC/Weekley Finance Corp. 144A sr. unsec. notes 6s, 2023 40,000 41,600 Weyerhaeuser Co. sr. unsec. unsub. debs. 7 1/8s, 2023 R 35,000 43,492 Capital goods (0.4%) ADS Waste Holdings, Inc. 144A sr. notes 8 1/4s, 2020 100,000 107,250 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 10,000 11,425 Ball Corp. company guaranty sr. unsec. notes 4s, 2023 15,000 14,400 Dynamic Risk Allocation Fund 35 CORPORATE BONDS AND NOTES (5.8%)* cont. Principal amount Value Capital goods cont. BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 ‡‡ $75,000 $78,188 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 35,000 36,575 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 95,000 107,350 Crown Americas LLC/Crown Americas Capital Corp. IV 144A company guaranty sr. unsec. notes 4 1/2s, 2023 40,000 39,100 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 50,000 53,063 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 65,000 70,038 Exide Technologies sr. notes 8 5/8s, 2018 60,000 38,700 GrafTech International, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 60,000 62,400 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 15,000 19,664 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 25,000 26,563 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 40,000 39,450 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 75,000 77,250 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 25,000 25,375 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 55,000 59,950 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 90,000 96,525 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 80,000 84,600 Triumph Group, Inc. 144A sr. unsec. notes 4 7/8s, 2021 50,000 51,000 Communication services (1.0%) CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 145,000 145,363 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s, 2023 20,000 19,600 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 15,000 15,506 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 8 3/8s, 2020 10,000 10,625 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 35,000 35,438 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 100,000 111,750 CyrusOne LP/CyrusOne Finance Corp. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 15,000 16,013 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 120,000 138,150 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 20,000 21,000 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 315,000 346,106 Intelsat Jackson Holdings SA 144A sr. unsec. notes 6 5/8s, 2022 (Bermuda) 20,000 20,825 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 8 1/8s, 2023 (Luxembourg) 115,000 123,050 Intelsat Luxembourg SA 144A sr. unsec. notes 7 3/4s, 2021 (Luxembourg) 155,000 162,944 36 Dynamic Risk Allocation Fund CORPORATE BONDS AND NOTES (5.8%)* cont. Principal amount Value Communication services cont. MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 $80,000 $84,600 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 75,000 78,563 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 11 3/8s, 2019 (Luxembourg) 20,000 22,150 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 55,000 53,488 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 30,000 30,750 Quebecor Media, Inc. 144A sr. unsec. notes 7 3/8s, 2021 (Canada) CAD 295,000 314,252 Sprint Nextel Corp. sr. unsec. unsub. notes 7s, 2020 $330,000 358,050 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 220,000 238,700 Windstream Corp. company guaranty sr. unsec. notes 6 3/8s, 2023 25,000 24,688 Consumer cyclicals (1.2%) AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 170,000 196,350 Beazer Homes USA, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2023 25,000 26,469 Bon-Ton Department Stores, Inc. (The) 144A notes 8s, 2021 20,000 20,525 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 80,000 85,600 Burlington Holdings, LLC/Burlington Holding Finance, Inc. 144A sr. unsec. notes 9s, 2018 ‡‡ 20,000 20,325 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 175,000 182,875 Caesars Entertainment Operating Co., Inc. 144A company guaranty sr. notes 9s, 2020 220,000 211,750 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 35,000 35,000 Cinemark USA, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2023 10,000 9,963 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty sr. notes 7 5/8s, 2016 80,000 85,000 Clear Channel Communications, Inc. 144A company guaranty sr. notes 9s, 2019 30,000 30,150 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 75,000 79,688 CST Brands, Inc. 144A company guaranty sr. unsec. notes 5s, 2023 80,000 80,800 FelCor Lodging LP company guaranty sr. notes 5 5/8s, 2023 R 15,000 15,263 General Motors Financial Co., Inc. 144A sr. unsec. notes 4 1/4s, 2023 25,000 24,375 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 30,000 32,100 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 ‡‡ 70,000 71,925 Dynamic Risk Allocation Fund 37 CORPORATE BONDS AND NOTES (5.8%)* cont. Principal amount Value Consumer cyclicals cont. Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 $45,000 $50,513 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 35,000 34,825 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 20,000 21,275 K Hovnanian Enterprises, Inc. 144A company guaranty notes 9 1/8s, 2020 10,000 11,325 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 25,000 27,563 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 55,000 62,975 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 50,000 54,000 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 45,000 49,838 Lennar Corp. 144A company guaranty sr. unsec. notes 5s, 2022 15,000 15,000 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 50,000 49,875 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 45,000 51,356 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 25,000 27,250 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 125,000 147,813 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 10,000 10,825 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 ‡‡ 95,000 102,006 Navistar International Corp. sr. notes 8 1/4s, 2021 80,000 82,400 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 60,000 63,150 Neiman-Marcus Group, Inc. (The) company guaranty sr. notes 7 1/8s, 2028 80,000 83,200 New Academy Finance Co., LLC/New Academy Finance Corp. 144A sr. unsec. notes 8s, 2018 ‡‡ 50,000 51,563 Nielsen Finance, LLC/Nielsen Finance Co. 144A sr. unsec. notes 4 1/2s, 2020 20,000 20,100 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 80,000 88,800 Petco Holdings, Inc. 144A sr. notes 8 1/2s, 2017 ‡‡ 25,000 25,688 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 6s, 2035 90,000 86,400 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 175,000 192,063 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 ## 25,000 25,063 Rent-A-Center, Inc. 144A sr. unsec. notes 4 3/4s, 2021 40,000 39,500 RSI Home Products, Inc. 144A company guaranty notes 6 7/8s, 2018 45,000 46,575 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 10,000 11,025 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2021 25,000 24,875 Sinclair Television Group, Inc. 144A sr. notes 6 1/8s, 2022 15,000 15,638 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 35,000 35,175 38Dynamic Risk Allocation Fund CORPORATE BONDS AND NOTES (5.8%)* cont. Principal amount Value Consumer cyclicals cont. Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 $5,000 $5,375 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 15,000 15,075 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 25,000 25,188 Tempur-Pedic International, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 5,000 5,394 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 ‡‡ 105,000 108,675 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 15,000 15,488 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 30,000 32,475 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 55,000 60,225 Consumer staples (0.2%) Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. 144A sr. unsec. notes 5 1/2s, 2023 25,000 25,250 B&G Foods, Inc. company guaranty sr. unsec. notes 4 5/8s, 2021 35,000 35,000 Claire’s Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 70,000 75,075 Claire’s Stores, Inc. 144A company guaranty sr. notes 6 1/8s, 2020 20,000 20,900 Claire’s Stores, Inc. 144A sr. notes 9s, 2019 30,000 33,825 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 15,000 14,738 Constellation Brands, Inc. company guaranty sr. unsec. notes 3 3/4s, 2021 5,000 4,875 Corrections Corp. of America 144A sr. unsec. notes 4 5/8s, 2023 R 20,000 20,300 Corrections Corp. of America 144A sr. unsec. notes 4 1/8s, 2020 R 15,000 15,056 Hawk Acquisition Sub, Inc. 144A sr. notes 4 1/4s, 2020 80,000 79,400 Hertz Corp. (The) company guaranty sr. unsec. notes 6 1/4s, 2022 25,000 27,156 Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 20,000 21,100 Landry’s Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 30,000 31,800 Landry’s Inc. 144A sr. unsec. notes 9 3/8s, 2020 15,000 16,313 Post Holdings, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 5,000 5,569 Revlon Consumer Products Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2021 75,000 76,313 Wells Enterprises, Inc. 144A sr. notes 6 3/4s, 2020 20,000 21,450 Energy (0.6%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 85,000 83,938 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2021 73,000 75,738 Dynamic Risk Allocation Fund 39 CORPORATE BONDS AND NOTES (5.8%)* cont. Principal amount Value Energy cont. Atlas Pipeline Partners LP/Atlas Pipeline Finance Corp. 144A company guaranty sr. notes 6 5/8s, 2020 $15,000 $15,938 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 75,000 81,750 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 20,000 20,800 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 20,000 20,475 Continental Resources, Inc. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 25,000 25,250 CrownRock LP/CrownRock Finance, Inc. 144A sr. unsec. notes 7 1/8s, 2021 30,000 30,900 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 85,000 84,575 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 62,000 66,030 Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 70,000 74,375 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 150,000 152,625 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 25,000 27,250 Linn Energy LLC/Linn Energy Finance Corp. 144A company guaranty sr. unsec. notes 6 1/4s, 2019 90,000 90,675 Murray Energy Corp. 144A company guaranty sr. notes 8 5/8s, 2021 5,000 5,163 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 60,000 64,200 Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 90,000 93,600 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 50,000 54,209 Offshore Group Investment, Ltd. 144A company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 55,000 56,788 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 25,000 26,500 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 25,000 25,063 Sabine Pass LNG LP 144A sr. notes 6 1/2s, 2020 20,000 20,950 Samson Investment Co. 144A sr. unsec. notes 9 3/4s, 2020 110,000 114,675 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 15,000 15,450 Seven Generations Energy Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 25,000 26,125 Shelf Drilling Holdings Ltd. 144A sr. notes 8 5/8s, 2018 40,000 42,200 Financials (0.5%) Air Lease Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2020 30,000 30,675 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 230,000 253,126 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 185,000 242,350 40 Dynamic Risk Allocation Fund CORPORATE BONDS AND NOTES (5.8%)* cont. Principal amount Value Financials cont. CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 $30,000 $29,925 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 155,000 167,788 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 100,000 105,000 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB bonds 6.071s, perpetual maturity (Jersey) 20,000 18,250 Hub International Ltd. 144A company guaranty sr. notes 8 1/8s, 2018 10,000 10,675 International Lease Finance Corp. sr. unsec. unsub. notes 4 5/8s, 2021 25,000 24,750 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 R 30,000 32,400 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 30,000 30,600 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 135,000 144,788 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 25,000 26,250 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 75,000 76,313 Springleaf Finance Corp. 144A sr. unsec. notes 6s, 2020 30,000 28,950 Health care (0.4%) Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 35,000 36,488 AmSurg Corp. company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 65,000 67,600 Biomet, Inc. 144A sr. unsec. notes 6 1/2s, 2020 25,000 26,313 CDRT Holding Corp. 144A sr. unsec. notes 9 1/4s, 2017 ‡‡ 60,000 61,650 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 70,000 76,300 HCA, Inc. sr. notes 6 1/2s, 2020 210,000 237,300 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 55,000 57,475 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 20,000 21,150 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 ‡‡ 20,000 21,450 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 125,000 136,875 Sky Growth Acquisition Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2020 85,000 90,313 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 100,000 110,750 Tenet Healthcare Corp. 144A company guaranty sr. notes 4 1/2s, 2021 15,000 14,738 Tenet Healthcare Corp. 144A company guaranty sr. notes 4 3/8s, 2021 55,000 53,350 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 90,000 96,075 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/4s, 2017 5,000 5,275 Technology (0.4%) Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 15,000 12,600 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 300,000 279,750 Ceridian Corp. 144A sr. notes 8 7/8s, 2019 85,000 97,538 Dynamic Risk Allocation Fund 41 CORPORATE BONDS AND NOTES (5.8%)* cont. Principal amount Value Technology cont. Ceridian Corp. 144A sr. unsec. notes 11s, 2021 $35,000 $40,250 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 215,000 227,900 First Data Corp. 144A company guaranty sr. unsec. notes 11 1/4s, 2021 45,000 46,013 First Data Corp. 144A company guaranty sr. unsec. sub. notes 11 3/4s, 2021 50,000 48,375 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 125,000 135,938 Infor US, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2018 50,000 58,625 SunGard Data Systems, Inc. 144A company guaranty sr. sub. notes 6 5/8s, 2019 30,000 31,575 Transportation (0.1%) Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 100,000 114,250 Watco Cos LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 50,000 52,625 Utilities and power (0.4%) AES Corp. (VA) sr. unsec. notes 8s, 2020 170,000 204,000 AES Corp. (VA) sr. unsec. unsub. notes 4 7/8s, 2023 25,000 24,563 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11 3/4s, 2022 60,000 68,325 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10s, 2020 195,000 221,081 EPE Holdings, LLC/EP Energy Bond Co., Inc. 144A sr. unsec. notes 8 1/8s, 2017 ‡‡ 30,000 31,650 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 20,000 19,715 GenOn Americas Generation, LLC sr. unsec. notes 9 1/8s, 2031 100,000 113,000 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 115,000 128,225 Regency Energy Partners company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 30,000 31,500 Regency Energy Partners 144A company guaranty sr. unsec. notes 4 1/2s, 2023 55,000 54,450 Total corporate bonds and notes (cost $14,094,363) COMMODITY LINKED NOTES (4.4%)* Ω Principal amount Value Deutsche Bank AG/London 144A sr. unsec. notes, 1-month USD LIBOR less 0.16%, 2014 (Indexed to the S&P GSCI Total Return Index multiplied by 3) (United Kingdom) $3,350,000 $3,189,870 Deutsche Bank AG/London 144A sr. unsec. notes Ser. A, 1-month LIBOR less 0.16%, 2013 (Indexed to the S&P GSCI TR Index multiplied by 3) (United Kingdom) 1,548,000 1,089,018 UBS AG/London 144A sr. notes, 1-month LIBOR less 0.10%, 2014 (Indexed to the S&P GSCI TR Index multiplied by 3) (Jersey) 4,700,000 4,040,293 UBS AG/London 144A sr. notes, 1-month LIBOR less 0.10%, 2013 (Indexed to the S&P GSCI TR Index multiplied by 3) (Jersey) 1,548,000 1,090,849 42 Dynamic Risk Allocation Fund COMMODITY LINKED NOTES (4.4%)* Ω cont. Principal amount Value UBS AG/London 144A sr. notes 1-month USD LIBOR, 2013 (Indexed to the UBS Bloomberg CMCI USD TR Index multiplied by 3) (Jersey) $916,000 $671,579 Deutsche Bank AG/London 144A sr. unsec. notes, 1-month USD LIBOR less 0.16%, 2014 (Indexed to the DB Commodity Booster OYE Benchmark TR Index multiplied by 3) (United Kingdom) 929,000 790,765 Total commodity linked notes (cost $12,991,000) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (3.0%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.4%) Government National Mortgage Association Pass-Through Certificates 3s, TBA, June 1, 2043 $1,000,000 $1,018,516 U.S. Government Agency Mortgage Obligations (2.6%) Federal National Mortgage Association Pass-Through Certificates 6s, TBA, June 1, 2043 2,000,000 2,176,250 4s, TBA, June 1, 2043 3,000,000 3,164,766 3 1/2s, TBA, June 1, 2028 1,000,000 1,052,500 Total U.S. government and agency mortgage obligations (cost $7,499,688) U.S. TREASURY OBLIGATIONS (0.7%)* Principal amount Value U.S. Treasury Bonds 4.375%, February 15, 2038 i $248,000 $304,787 U.S. Treasury Notes 2.125%, August 15, 2021 i 1,501,000 1,548,732 Total U.S. treasury obligations (cost $1,853,519) MORTGAGE-BACKED SECURITIES (1.8%)* Principal amount Value Banc of America Commercial Mortgage Trust Ser. 06-4, Class A3A, 5.6s, 2046 $218,000 $218,650 FRB Ser. 05-1, Class AJ, 5.231s, 2042 325,000 344,923 Ser. 05-4, Class B, 5.118s, 2045 212,000 208,820 Banc of America Commercial Mortgage, Inc. FRB Ser. 07-3, Class A3, 5.62s, 2049 46,000 46,260 Ser. 06-5, Class A2, 5.317s, 2047 54,368 55,032 Citigroup Commercial Mortgage Trust FRB Ser. 06-C4, Class AJ, 5.742s, 2049 175,000 181,091 Comm Mortgage Trust 144A FRB Ser. 12-LC4, Class D, 5.648s, 2044 100,000 108,490 FRB Ser. 13-LC6, Class D, 4.291s, 2046 226,000 211,023 Commercial Mortgage Trust Pass-Through Certificates, FRB Ser. 04-LB3A, Class E, 5.522s, 2037 200,000 203,660 Commercial Mortgage Trust 144A FRB Ser. 13-CR6, Class D, 4.177s, 2046 220,000 201,678 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class D, 4.986s, 2042 44,000 43,592 GS Mortgage Securities Trust 144A Ser. 10-C1, Class D, 5.985s, 2043 158,403 177,024 FRB Ser. 12-GC6, Class D, 5.638s, 2045 193,000 204,155 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 06-LDP7, Class B, 5.861s, 2045 118,000 97,334 Dynamic Risk Allocation Fund 43 MORTGAGE-BACKED SECURITIES (1.8%)* cont. Principal amount Value JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 10-C1, Class D, 6.313s, 2043 $142,000 $163,457 FRB Ser. 11-C3, Class E, 5.533s, 2046 190,000 204,459 LB-UBS Commercial Mortgage Trust FRB Ser. 07-C6, Class A4, 5.858s, 2040 163,000 185,103 Ser. 06-C6, Class E, 5.541s, 2039 125,000 113,050 Ser. 06-C6, Class D, 5.502s, 2039 125,000 119,063 Merrill Lynch/Countrywide Financial Corp. Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.239s, 2049 F 129,000 130,175 Morgan Stanley Capital I Trust FRB Ser. 06-HQ8, Class D, 5.496s, 2044 125,000 115,625 Ser. 04-T13, Class A4, 4.66s, 2045 96,659 97,230 UBS-Barclay’s Commercial Mortgage Trust Ser. 13-C6, Class AS, 3.469s, 2046 F 306,000 318,402 UBS-Barclay’s Commercial Mortgage Trust 144A Ser. 13-C6, Class D, 4.356s, 2046 F 231,000 215,674 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class C, 4.958s, 2049 F 50,000 55,239 FRB Ser. 12-C3, Class D, 4.958s, 2049 146,000 138,444 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 12-C6, Class D, 5.563s, 2045 193,000 198,669 FRB Ser. 12-C9, Class D, 4.803s, 2045 75,000 72,375 Total mortgage-backed securities (cost $4,467,557) PURCHASED EQUITY OPTIONS Expiration date/ Contract OUTSTANDING (0.2%)* strike price amount Value SPDR S&P rust (Put) May-14/$145.00 $17,620 $95,058 SPDR S&P rust (Put) Apr-14/133.00 27,198 78,609 SPDR S&P rust (Put) Mar-14/130.00 27,367 61,186 SPDR S&P rust (Put) Feb-14/130.00 27,367 50,918 SPDR S&P rust (Put) Jan-14/125.00 27,361 30,959 SPDR S&P rust (Put) Dec-13/125.00 27,366 25,395 SPDR S&P rust (Put) Nov-13/125.00 27,366 16,825 SPDR S&P rust (Put) Oct-13/123.00 20,666 9,506 SPDR S&P rust (Put) Oct-13/123.00 6,700 2,812 SPDR S&P rust (Put) Sep-13/125.00 27,366 8,301 SPDR S&P rust (Put) Aug-13/115.00 27,356 1,652 SPDR S&P rust (Put) Jul-13/115.00 27,367 1,539 SPDR S&P rust (Put) Jun-13/110.00 27,361 72 Total purchased equity options outstanding (cost $1,039,082) INVESTMENT COMPANIES (0.1%)* Shares Value Ares Capital Corp. 9,321 $159,948 Total investment companies (cost $164,750) PREFERRED STOCKS (—%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 75 $73,528 M/I Homes, Inc. $2.438 pfd. † 1,230 30,566 Total preferred stocks (cost $98,200) 44 Dynamic Risk Allocation Fund CONVERTIBLE PREFERRED STOCKS (—%)* Shares Value ArcelorMittal Ser. MTUS, $1.50 cv. pfd. (France) 1,658 $34,851 EPR Properties Ser. C, $1.44 cv. pfd. 1,550 36,958 Total convertible preferred stocks (cost $75,736) CONVERTIBLE BONDS AND NOTES (—%)* Principal amount Value Exide Technologies cv. sr. sub. notes FRN zero%, 2013 $35,000 $4,550 iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 R 35,000 43,619 Total convertible bonds and notes (cost $71,596) SHORT-TERM INVESTMENTS (51.7%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.05% L 11,166,000 $11,166,000 Putnam Short Term Investment Fund 0.01% L 54,887,051 54,887,051 SSgA Prime Money Market Fund 0.03% P 9,060,000 9,060,000 U.S. Treasury Bills with an effective yield of 0.18%, July 25, 2013 $1,500,000 1,499,597 U.S. Treasury Bills with an effective yield of 0.16%, November 14, 2013 # Δ 5,000,000 4,998,403 U.S. Treasury Bills with an effective yield of 0.16%, June 27, 2013 3,500,000 3,499,590 U.S. Treasury Bills with an effective yield of 0.14%, January 9, 2014 Δ 16,000,000 15,992,878 U.S. Treasury Bills with an effective yield of 0.14%, December 12, 2013 # 3,500,000 3,498,693 U.S. Treasury Bills with an effective yield of 0.13%, September 19, 2013 3,650,000 3,649,481 U.S. Treasury Bills with an effective yield of 0.08%, February 6, 2014 # Δ 2,500,000 2,498,450 U.S. Treasury Bills with effective yields ranging from 0.15% to 0.18%, August 22, 2013 # 8,500,000 8,499,431 U.S. Treasury Bills with effective yields ranging from 0.08% to 0.17%, October 17, 2013 9,140,000 9,137,924 U.S. Treasury Bills zero%, March 6, 2014 i 262,000 261,790 U.S. Treasury Bills zero%, July 5, 2013 i 155,000 155,000 Total short-term investments (cost $128,787,329) TOTAL INVESTMENTS Total investments (cost $256,129,441) Key to holding’s currency abbreviations CAD Canadian Dollar Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period SPDR S&P Depository Receipts TBA To Be Announced Commitments Dynamic Risk Allocation Fund45 Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from June 1, 2012 through May 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $248,897,395. Ω The value of the commodity linked notes, which are marked-to-market daily, may be based on a multiple of the performance of the index. The multiple (or leverage) will increase the volatility of the note’s value relative to the change in the underlying index. † Non-income-producing security. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. Δ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. ## Forward commitment, in part or in entirety (Note 1). F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio (Note 1). i Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). L Affiliated company (Note 7). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $210,594,202 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 5/31/13 (aggregate face value $57,322,959) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Sell 6/19/13 $250,828 $248,422 $(2,406) Canadian Dollar Buy 7/17/13 6,938 6,849 89 Chilean Peso Buy 7/17/13 103,660 128,969 (25,309) Euro Buy 6/19/13 793,950 808,769 (14,819) Japanese Yen Sell 8/22/13 239,573 250,539 10,966 Peruvian New Sol Buy 7/17/13 543,150 577,197 (34,047) Peruvian New Sol Sell 7/17/13 543,150 563,680 20,530 46 Dynamic Risk Allocation Fund FORWARD CURRENCY CONTRACTS at 5/31/13 (aggregate face value $57,322,959) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. cont. Swiss Franc Buy 6/19/13 $954,916 $974,312 $(19,396) Swiss Franc Sell 6/19/13 954,916 975,071 20,155 Barclays Bank PLC Australian Dollar Sell 7/17/13 660,912 702,133 41,221 Brazilian Real Buy 7/17/13 30,185 64,331 (34,146) British Pound Sell 6/19/13 254,017 256,243 2,226 Canadian Dollar Sell 7/17/13 155,904 148,149 (7,755) Chilean Peso Sell 7/17/13 118,020 98,622 (19,398) Euro Buy 6/19/13 1,423,857 1,419,429 4,428 Hong Kong Dollar Sell 8/22/13 170,311 170,369 58 Indonesian Rupiah Sell 8/22/13 11,204 3,683 (7,521) Japanese Yen Buy 8/22/13 883,983 887,664 (3,681) Malaysian Ringgit Buy 8/22/13 488,401 508,571 (20,170) Malaysian Ringgit Sell 8/22/13 497,835 501,835 4,000 Mexican Peso Sell 7/17/13 265,507 256,341 (9,166) New Taiwan Dollar Buy 8/22/13 110,348 112,003 (1,655) Norwegian Krone Buy 6/19/13 359,152 367,793 (8,641) Norwegian Krone Sell 6/19/13 364,619 367,412 2,793 Polish Zloty Buy 6/19/13 104,565 109,375 (4,810) Russian Ruble Buy 6/19/13 352,332 356,188 (3,856) Singapore Dollar Sell 8/22/13 40,114 41,133 1,019 Swedish Krona Buy 6/19/13 20,391 25,801 (5,410) Swiss Franc Sell 6/19/13 688,627 693,012 4,385 Citibank, N.A. Australian Dollar Buy 7/17/13 660,626 756,371 (95,745) Brazilian Real Buy 7/17/13 230,972 283,282 (52,310) British Pound Sell 6/19/13 385,584 394,601 9,017 Canadian Dollar Sell 7/17/13 534,774 538,424 3,650 Danish Krone Buy 6/19/13 3,819 3,826 (7) Euro Buy 6/19/13 322,883 330,532 (7,649) Japanese Yen Sell 8/22/13 235,414 258,004 22,590 Singapore Dollar Sell 8/22/13 40,114 41,148 1,034 South African Rand Buy 7/17/13 111,499 111,984 (485) Swedish Krona Buy 6/19/13 447,651 460,307 (12,656) Swiss Franc Buy 6/19/13 383,849 380,820 3,029 Thai Baht Sell 8/22/13 17,807 8,352 (9,455) Turkish Lira Sell 6/19/13 49,081 50,457 1,376 Credit Suisse International Australian Dollar Sell 7/17/13 452,725 482,486 29,761 Brazilian Real Sell 7/17/13 506,711 508,168 1,457 British Pound Buy 6/19/13 456,836 453,859 2,977 Canadian Dollar Buy 7/17/13 30,448 43,261 (12,813) Dynamic Risk Allocation Fund 47 FORWARD CURRENCY CONTRACTS at 5/31/13 (aggregate face value $57,322,959) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International cont. Chilean Peso Buy 7/17/13 $542,906 $570,739 $(27,833) Chilean Peso Sell 7/17/13 550,053 557,655 7,602 Chinese Yuan Sell 8/22/13 56,099 57,171 1,072 Euro Buy 6/19/13 1,057,558 1,055,042 2,516 Hungarian Forint Sell 6/19/13 1,486 2,356 870 Indonesian Rupiah Sell 8/22/13 6,406 4,653 (1,753) Japanese Yen Buy 8/22/13 1,810,897 1,830,833 (19,936) Mexican Peso Buy 7/17/13 371,436 399,241 (27,805) New Taiwan Dollar Buy 8/22/13 110,348 112,308 (1,960) New Zealand Dollar Buy 7/17/13 1,426 1,497 (71) Norwegian Krone Buy 6/19/13 182,327 185,374 (3,047) Philippine Peso Sell 8/22/13 10,970 4,558 (6,412) Polish Zloty Buy 6/19/13 109,030 111,138 (2,108) Russian Ruble Sell 6/19/13 194,555 193,510 (1,045) South African Rand Sell 7/17/13 205,357 217,584 12,227 Swedish Krona Sell 6/19/13 20,360 73 (20,287) Swiss Franc Buy 6/19/13 748,140 747,651 489 Turkish Lira Buy 6/19/13 162,856 170,243 (7,387) Deutsche Bank AG Australian Dollar Buy 7/17/13 1,110,967 1,250,416 (139,449) Brazilian Real Sell 7/17/13 108,009 93,095 (14,914) British Pound Sell 6/19/13 365,682 373,260 7,578 Canadian Dollar Sell 7/17/13 2,601 6,688 4,087 Euro Buy 6/19/13 574,924 564,745 10,179 Japanese Yen Sell 8/22/13 349,954 379,342 29,388 Mexican Peso Buy 7/17/13 613,987 644,191 (30,204) Norwegian Krone Buy 6/19/13 189,939 194,060 (4,121) Polish Zloty Sell 6/19/13 4,920 5,579 659 Swedish Krona Buy 6/19/13 80,973 97,569 (16,596) Swiss Franc Sell 6/19/13 299,026 294,595 (4,431) Turkish Lira Buy 6/19/13 64,535 67,076 (2,541) Goldman Sachs International British Pound Sell 6/19/13 135,517 136,097 580 Canadian Dollar Sell 7/17/13 17,634 5,086 (12,548) Euro Sell 6/19/13 1,042,481 1,035,977 (6,504) Japanese Yen Buy 8/22/13 330,392 317,169 13,223 Norwegian Krone Sell 6/19/13 82,648 77,154 (5,494) HSBC Bank USA, National Association Australian Dollar Sell 7/17/13 490,604 491,575 971 British Pound Sell 6/19/13 364,011 373,194 9,183 Canadian Dollar Sell 7/17/13 902,468 912,937 10,469 Euro Buy 6/19/13 790,960 790,603 357 48 Dynamic Risk Allocation Fund FORWARD CURRENCY CONTRACTS at 5/31/13 (aggregate face value $57,322,959) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) HSBC Bank USA, National Association cont. Indian Rupee Sell 8/22/13 $12,160 $1,417 $(10,743) Japanese Yen Buy 8/22/13 1,624,074 1,664,085 (40,011) Norwegian Krone Buy 6/19/13 367,241 371,585 (4,344) Philippine Peso Buy 8/22/13 101,152 108,994 (7,842) Russian Ruble Sell 6/19/13 81,826 78,802 (3,024) South African Rand Buy 7/17/13 111,509 112,021 (512) Swiss Franc Buy 6/19/13 1,053,127 1,072,324 (19,197) Swiss Franc Sell 6/19/13 1,053,127 1,062,613 9,486 Thai Baht Sell 8/22/13 6,490 2,275 (4,215) Turkish Lira Sell 6/19/13 54,782 46,721 (8,061) JPMorgan Chase Bank N.A. Australian Dollar Sell 7/17/13 637,823 664,301 26,478 Brazilian Real Buy 7/17/13 428,887 463,989 (35,102) British Pound Sell 6/19/13 277,870 280,796 2,926 Canadian Dollar Sell 7/17/13 519,549 512,421 (7,128) Chilean Peso Buy 7/17/13 417,866 448,152 (30,286) Chinese Yuan Buy 8/22/13 55,340 54,651 689 Euro Buy 6/19/13 2,145,665 2,156,996 (11,331) Hungarian Forint Sell 6/19/13 4,726 5,389 663 Japanese Yen Buy 8/22/13 27,197 28,093 (896) Malaysian Ringgit Sell 8/22/13 7,157 3,795 (3,362) Mexican Peso Sell 7/17/13 375,403 371,024 (4,379) New Taiwan Dollar Buy 8/22/13 110,345 112,278 (1,933) Norwegian Krone Buy 6/19/13 2,673 8,219 (5,546) Polish Zloty Buy 6/19/13 109,030 109,401 (371) Russian Ruble Sell 6/19/13 8,819 7,084 (1,735) Swedish Krona Buy 6/19/13 451,002 466,530 (15,528) Swiss Franc Sell 6/19/13 1,470,340 1,495,306 24,966 Turkish Lira Buy 6/19/13 162,803 170,150 (7,347) State Street Bank and Trust Co. Australian Dollar Buy 7/17/13 1,726,654 1,875,947 (149,293) Brazilian Real Sell 7/17/13 107,916 109,617 1,701 British Pound Sell 6/19/13 185,044 190,109 5,065 Canadian Dollar Sell 7/17/13 863,057 866,971 3,914 Chilean Peso Sell 7/17/13 219,174 220,293 1,119 Colombian Peso Sell 7/17/13 26,003 12,100 (13,903) Euro Buy 6/19/13 236,442 261,827 (25,385) Hungarian Forint Sell 6/19/13 1,336 2,664 1,328 Israeli Shekel Buy 7/17/13 7,096 7,174 (78) Japanese Yen Buy 8/22/13 450,689 456,447 (5,758) Mexican Peso Sell 7/17/13 178,387 166,041 (12,346) Norwegian Krone Buy 6/19/13 187,299 189,850 (2,551) Dynamic Risk Allocation Fund 49 FORWARD CURRENCY CONTRACTS at 5/31/13 (aggregate face value $57,322,959) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. cont. Polish Zloty Sell 6/19/13 $4,981 $5,637 $656 Swedish Krona Sell 6/19/13 42,863 60,830 17,967 Swiss Franc Sell 6/19/13 572,741 570,180 (2,561) Turkish Lira Sell 6/19/13 113,669 114,887 1,218 UBS AG Australian Dollar Sell 7/17/13 949,340 975,788 26,448 British Pound Buy 6/19/13 199,933 195,263 4,670 Canadian Dollar Buy 7/17/13 39,409 42,363 (2,954) Chilean Peso Sell 7/17/13 134,112 118,882 (15,230) Euro Buy 6/19/13 1,293,872 1,293,860 12 Hungarian Forint Sell 6/19/13 1,063 2,498 1,435 Japanese Yen Buy 8/22/13 774,840 796,294 (21,454) Mexican Peso Buy 7/17/13 35,567 50,822 (15,255) Norwegian Krone Buy 6/19/13 282,942 287,019 (4,077) Philippine Peso Sell 8/22/13 116,808 114,031 (2,777) Russian Ruble Sell 6/19/13 111,149 110,994 (155) Swedish Krona Sell 6/19/13 271,503 273,832 2,329 Swiss Franc Sell 6/19/13 198,827 195,321 (3,506) Turkish Lira Sell 6/19/13 223,821 220,142 (3,679) WestPac Banking Corp. Australian Dollar Buy 7/17/13 1,243,016 1,364,161 (121,145) British Pound Buy 6/19/13 9,267 6,528 2,739 Canadian Dollar Sell 7/17/13 174,308 167,194 (7,114) Euro Buy 6/19/13 903,137 903,646 (509) Japanese Yen Buy 8/22/13 1,510,073 1,523,882 (13,809) Mexican Peso Buy 7/17/13 596,106 628,642 (32,536) Total FUTURES CONTRACTS OUTSTANDING at 5/31/13 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 48 $5,616,685 Jun-13 $103,604 Euro STOXX 50 Index (Short) 55 1,983,028 Jun-13 (149,284) Euro-Bobl 5 yr (Long) 40 6,552,297 Jun-13 470 Euro-Bund 10 yr (Long) 53 9,899,711 Jun-13 6,746 Euro-Buxl 30yr Bond (Long) 18 3,091,480 Jun-13 (25,592) Euro-Schatz 2 yr (Long) 23 3,307,499 Jun-13 (1,147) FTSE 100 Index (Short) 20 1,997,554 Jun-13 (40,621) Japanese Government Bond 10 yr (Long) 22 31,168,583 Jun-13 (547,806) MSCI EAFE Index Mini (Short) 35 2,956,100 Jun-13 (39,346) 50 Dynamic Risk Allocation Fund FUTURES CONTRACTS OUTSTANDING at 5/31/13 cont. Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) NASDAQ 100 Index E-Mini (Short) 56 $3,337,880 Jun-13 $(213,775) S&P 500 Index E-Mini (Long) 83 6,760,350 Jun-13 393,542 U.K. Gilt 10 yr (Long) 63 11,085,580 Sep-13 (66,230) U.S. Treasury Bond 30 yr (Long) 31 4,340,969 Sep-13 (5,871) U.S. Treasury Note 2 yr (Long) 52 11,447,313 Sep-13 (7,411) U.S. Treasury Note 5 yr (Long) 97 11,874,164 Sep-13 (3,215) U.S. Treasury Note 10 yr (Long) 98 12,663,438 Sep-13 (22,655) U.S. Treasury Note 10 yr (Short) 1 129,219 Sep-13 45 Total WRITTEN EQUITY OPTIONS OUTSTANDING at 5/31/13 (premiums $112,670) Expiration date/ Contract strike price amount Value S&P 500 Index (Call) Jun-13/$1,720 31,738 $10,845 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 5/31/13 Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $361,000 E $(43) 9/18/23 3 month USD- 2.20% $(8,549) LIBOR-BBA Barclays Bank PLC 2,346,000 E 649 9/18/15 0.45% 3 month USD- 5,787 LIBOR-BBA 3,146,000 E 5,383 9/18/23 3 month USD- 2.20% (65,138) LIBOR-BBA Citibank, N.A. 2,210,000 E 719 9/18/43 3 month USD- 3.15% (66,244) LIBOR-BBA 5,500,000 E 1,411 9/18/15 3 month USD- 0.45% (10,634) LIBOR-BBA 13,900,000 E 35,484 9/18/18 3 month USD- 1.15% (121,030) LIBOR-BBA 64,600,000 E 405,254 9/18/23 3 month USD- 2.20% (1,116,722) LIBOR-BBA Credit Suisse International 705,000 E 334 9/18/18 1.15% 3 month USD- 8,272 LIBOR-BBA 1,031,000 E (10) 9/18/15 3 month USD- 0.45% (2,268) LIBOR-BBA 487,000 E (3,613) 9/18/43 3 month USD- 3.15% (15,470) LIBOR-BBA 2,135,000 E 512 9/18/23 2.20% 3 month USD- 46,825 LIBOR-BBA Dynamic Risk Allocation Fund 51 OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 5/31/13 cont. Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International $431,000 E $(831) 9/18/18 1.15% 3 month USD- $4,022 LIBOR-BBA 2,000 E 10 9/18/43 3 month USD- 3.15% (41) LIBOR-BBA 545,000 E (3,165) 9/18/23 2.20% 3 month USD- 8,627 LIBOR-BBA 1,339,000 E (122) 9/18/15 0.45% 3 month USD- 2,810 LIBOR-BBA JPMorgan Chase Bank N.A. 56,000 E 1,096 9/18/23 3 month USD- 2.20% (222) LIBOR-BBA Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 5/31/13 Fixed payments Total return Unrealized Swap counterparty/ Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Bank of America N.A. $3,800,000 9/21/21 (2.305%) USA Non Revised $12,882 Consumer Price Index-Urban (CPI-U) baskets 228,973 3/14/14 (3 month USD- A basket 1,495,959 LIBOR-BBA plus (MLTRFCF2) of 0.10%) common stocks units 5,817 3/14/14 3 month USD- Russell 1000 Total (1,158,329) LIBOR-BBA minus Return Index 0.07% Barclays Bank PLC $2,900,000 12/7/22 (2.7475%) USA Non Revised (91,550) Consumer Price Index-Urban (CPI-U) 5,465,399 1/12/41 4.00% (1 month Synthetic TRS Index 131,001 USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,700,000 5/8/23 (2.59%) USA Non Revised (39,442) Consumer Price Index-Urban (CPI-U) Citibank, N.A. 800,000 11/7/22 (2.73%) USA Non Revised (23,648) Consumer Price Index-Urban (CPI-U) 1,500,000 8/7/22 2.515% USA Non Revised 13,965 Consumer Price Index-Urban (CPI-U) 52 Dynamic Risk Allocation Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 5/31/13 cont. Fixed payments Total return Unrealized Swap counterparty/ Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Citibank, N.A. cont. $1,700,000 3/7/23 (2.80%) USA Non Revised $(50,541) Consumer Price Index-Urban (CPI-U) baskets 30 2/13/14 (3 month USD- A basket (13,027) LIBOR-BBA plus (CGPUTQL2) of 0.10%) common stocks baskets 70 2/13/14 (3 month USD- A basket (30,392) LIBOR-BBA plus (CGPUTQL2) of 0.10%) common stocks shares 20,457 9/10/13 (3 month USD- Vanguard Index (54,605) LIBOR-BBA) Funds — MSCI Emerging Markets ETF units 1,616 2/13/14 3 month USD- Russell 1000 Total 10,447 LIBOR-BBA minus Return Index 0.15% units 849 2/13/14 3 month USD- Russell 1000 Total 5,448 LIBOR-BBA minus Return Index 0.15% Credit Suisse International $2,600,000 1/9/23 (2.76%) USA Non Revised (82,966) Consumer Price Index-Urban (CPI-U) 3,400,000 8/7/22 (2.515%) USA Non Revised (31,654) Consumer Price Index-Urban (CPI-U) 1,600,000 8/8/22 (2.5325%) USA Non Revised (17,616) Consumer Price Index-Urban (CPI-U) 700,000 9/10/22 (2.5925%) USA Non Revised (9,240) Consumer Price Index-Urban (CPI-U) 42,883 9/19/13 (3 month USD- Vanguard Index (47,125) LIBOR-BBA plus Funds — MSCI 0.05%) Emerging Markets ETF 3,300,000 2/8/23 (2.81%) USA Non Revised (106,851) Consumer Price Index-Urban (CPI-U) shares 34,150 11/25/13 (3 month USD- Vanguard Index (59,808) LIBOR-BBA plus Funds — MSCI 0.10%) Emerging Markets ETF shares 20,127 7/18/13 (3 month USD- Vanguard Index (2,354) LIBOR-BBA plus Funds — MSCI 0.10%) Emerging Markets ETF Dynamic Risk Allocation Fund 53 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 5/31/13 cont. Fixed payments Total return Unrealized Swap counterparty/ Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Credit Suisse International cont. shares 94,529 7/2/13 (3 month USD- Vanguard Index $(102,629) LIBOR-BBA plus Funds — MSCI 0.10%) Emerging Markets ETF shares 6,269 2/10/14 (3 month USD- Vanguard Index (20,563) LIBOR-BBA plus Funds — MSCI 0.15%) Emerging Markets ETF shares 36,117 2/20/14 (3 month USD- Vanguard Index (94,156) LIBOR-BBA plus Funds — MSCI 0.20%) Emerging Markets ETF Deutsche Bank AG $500,000 11/7/21 (2.43%) USA Non Revised (4,736) Consumer Price Index-Urban (CPI-U) 36,409 5/19/14 (3 month USD- Vanguard FTSE (89,457) LIBOR-BBA plus Emerging Markets 0.25%) ETF Goldman Sachs International 1,500,000 10/5/22 (2.73%) USA Non Revised (38,745) Consumer Price Index-Urban (CPI-U) 1,700,000 4/5/23 (2.7475%) USA Non Revised (40,664) Consumer Price Index-Urban (CPI-U) JPMorgan Chase Bank N.A. 13,500,000 8/7/22 (2.515%) USA Non Revised (119,367) Consumer Price Index-Urban (CPI-U) Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 5/31/13 Upfront Fixed payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. DJ CDX NA IG Series BBB+/P $(39,166) $5,750,000 6/20/18 100 bp $27,681 20 Index Barclays Bank PLC DJ CDX EM Series BB+/P (1,284,000) 10,700,000 6/20/18 500 bp (73,069) 19 Index DJ CDX NA HY B+/P (527,768) 16,239,000 6/20/18 500 bp 418,030 Series 20 Index 54 Dynamic Risk Allocation Fund OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 5/31/13 cont. Upfront Fixed payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Barclays Bank PLC cont. DJ CDX NA IG Series BBB+/P $(6,649) $1,835,000 6/20/18 100 bp $15,143 20 Index DJ CDX NA IG Series BBB+/P (2,963) 200,000 6/20/18 100 bp (810) 20 Index Citibank, N.A. DJ CDX EM Series BB+/P (84,100) 725,000 6/20/18 500 bp (2,554) 19 Index DJ CDX NA IG Series BBB+/P (2,245) 460,000 6/20/18 100 bp 3,230 20 Index Credit Suisse International DJ CDX NA CMBX BBB–/P 88 3,000 5/11/63 300 bp 14 BBB Index DJ CDX NA CMBX BBB–/P 191 10,000 5/11/63 300 bp (52) BBB Index DJ CDX NA CMBX BBB–/P 101 13,000 5/11/63 300 bp (215) BBB Index DJ CDX NA CMBX BBB–/P 609 20,000 5/11/63 300 bp 122 BBB Index DJ CDX NA CMBX BBB–/P 352 20,000 5/11/63 300 bp (134) BBB Index DJ CDX NA CMBX BBB–/P 353 23,000 5/11/63 300 bp (206) BBB Index DJ CDX NA CMBX BBB–/P 302 26,000 5/11/63 300 bp (330) BBB Index DJ CDX NA CMBX BBB–/P 35,330 461,000 5/11/63 300 bp 24,120 BBB Index DJ CDX NA HY B+/P (78,750) 2,000,000 6/20/18 500 bp 35,512 Series 20 Index DJ CDX NA IG Series BBB+/P (13,844) 2,800,000 6/20/18 100 bp 19,485 20 Index Deutsche Bank AG DJ CDX EM Series BB+/P (352,500) 3,000,000 6/20/18 500 bp (19,237) 19 Index DJ CDX EM Series BB+/P (121,000) 1,000,000 6/20/18 500 bp (7,829) 19 Index DJ CDX EM Series BB+/P (101,700) 900,000 6/20/18 500 bp (1,471) 19 Index DJ CDX NA HY B+/P (173,906) 5,300,000 6/20/18 500 bp 144,348 Series 20 Index DJ CDX NA HY B+/P (210,000) 4,000,000 6/20/18 500 bp 9,080 Series 20 Index DJ CDX NA IG Series BBB+/P (1,821) 540,000 6/20/18 100 bp 4,591 20 Index Dynamic Risk Allocation Fund 55 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 5/31/13 cont. Upfront Fixed payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Goldman Sachs International DJ CDX NA IG Series BBB+/P $(14,648) $2,665,000 6/20/18 100 bp $17,519 20 Index JPMorgan Chase Bank N.A. DJ CDX EM Series BB+/P (112,800) 800,000 12/20/17 500 bp (27,580) 18 Index DJ CDX EM Series BB+/P (64,000) 500,000 6/20/18 500 bp (10,609) 19 Index DJ CDX NA HY B+/P (941,578) 28,425,000 6/20/18 500 bp 702,117 Series 20 Index Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at May 31, 2013. Securities rated by Putnam are indicated by “/P.” ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuations inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $1,771,436 $2,387,672 $— Capital goods 2,426,802 1,600,917 — Communication services 1,917,997 1,203,163 28,070 Conglomerates 1,504,815 348,450 — Consumer cyclicals 9,986,277 3,914,000 — Consumer staples 6,344,996 3,478,458 — Energy 5,104,687 1,809,818 — Financials 16,729,561 6,435,406 — Health care 7,990,565 2,888,380 — Technology 11,745,220 1,115,233 — Transportation 1,352,993 490,228 — Utilities and power 1,535,343 899,327 — Total common stocks 56 Dynamic Risk Allocation Fund Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Commodity linked notes $— $10,872,374 $— Convertible bonds and notes — 48,169 — Convertible preferred stocks — 71,809 — Corporate bonds and notes — 14,445,069 — Investment companies 159,948 — — Mortgage-backed securities — 4,428,697 — Preferred stocks — 104,094 — Purchased equity options outstanding — 382,832 — U.S. government and agency mortgage obligations — 7,412,032 — U.S. treasury obligations — 1,853,519 — Short-term investments 75,113,051 53,691,237 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(1,014,700) $— Futures contracts (618,545) — — Written equity options outstanding — (10,845) — Interest rate swap contracts — (1,773,043) — Total return swap contracts — (659,763) — Credit default contracts — 5,373,008 — Totals by level $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Dynamic Risk Allocation Fund 57 Statement of assets and liabilities 5/31/13 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $190,076,390) $197,539,594 Affiliated issuers (identified cost $66,053,051) (Notes 1 and 7) 66,053,051 Foreign currency (cost $6,899) (Note 1) 6,780 Dividends, interest and other receivables 914,509 Receivable for shares of the fund sold 3,432,693 Receivable for investments sold 213,235 Unrealized appreciation on forward currency contracts (Note 1) 434,020 Unrealized appreciation on OTC swap contracts (Note 1) 3,167,037 Premium paid on OTC swap contracts (Note 1) 4,141,222 Total assets LIABILITIES Payable for investments purchased 1,259,293 Payable for purchases of delayed delivery securities (Note 1) 7,535,924 Payable for shares of the fund repurchased 556,672 Payable for compensation of Manager (Note 2) 179,056 Payable for custodian fees (Note 2) 39,019 Payable for investor servicing fees (Note 2) 80,992 Payable for Trustee compensation and expenses (Note 2) 5,386 Payable for administrative services (Note 2) 456 Payable for distribution fees (Note 2) 50,049 Payable for variation margin (Note 1) 29,895 Unrealized depreciation on OTC swap contracts (Note 1) 3,879,879 Premium received on OTC swap contracts (Note 1) 488,178 Unrealized depreciation on forward currency contracts (Note 1) 1,448,720 Written options outstanding, at value (premiums $112,670) (Notes 1 and 3) 10,845 Collateral on certain derivative contracts, at value (Note 1) 11,330,309 Other accrued expenses 110,073 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $248,056,840 Distributions in excess of net investment income (Note 1) (269,096) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (4,106,133) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 5,215,784 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 58Dynamic Risk Allocation Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($68,439,608 divided by 6,436,391 shares) $10.63 Offering price per class A share (100/94.25 of $10.63)* $11.28 Net asset value and offering price per class B share ($2,852,438 divided by 270,908 shares)** $10.53 Net asset value and offering price per class C share ($21,014,806 divided by 1,998,768 shares)** $10.51 Net asset value and redemption price per class M share ($357,517 divided by 33,543 shares) $10.66 Offering price per class M share (100/96.50 of $10.66)* $11.05 Net asset value, offering price and redemption price per class R share ($457,710 divided by 43,209 shares) $10.59 Net asset value, offering price and redemption price per class R5 share ($10,523 divided by 986 shares)† $10.68 Net asset value, offering price and redemption price per class R6 share ($2,713,353 divided by 254,045 shares) $10.68 Net asset value, offering price and redemption price per class Y share ($153,051,440 divided by 14,364,609 shares) $10.65 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † Net asset value may not recalculate due to rounding of fractional shares. The accompanying notes are an integral part of these financial statements. Dynamic Risk Allocation Fund 59 Statement of operations Year ended 5/31/13 INVESTMENT INCOME Dividends (net of foreign tax of $55,957) $2,059,708 Interest (net of foreign tax of $12) (including interest income of $60,732 from investments in affiliated issuers) (Note 6) 738,912 Securities lending (Note 1) 1,861 Total investment income EXPENSES Compensation of Manager (Note 2) 1,717,612 Investor servicing fees (Note 2) 385,754 Custodian fees (Note 2) 131,066 Trustee compensation and expenses (Note 2) 15,601 Distribution fees (Note 2) 271,846 Administrative services (Note 2) 6,025 Amortization of offering costs (Note 1) 45,881 Other 185,057 Fees waived and reimbursed by Manager (Note 2) (298,888) Total expenses Expense reduction (Note 2) (366) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (1,712,975) Net realized gain on swap contracts (Note 1) 7,190,125 Net realized gain on futures contracts (Note 1) 203,354 Net realized loss on foreign currency transactions (Note 1) (1,848,877) Net realized loss on written options (Notes 1 and 3) (2,403,494) Net unrealized depreciation of assets and liabilities in foreign currencies during the year (771,437) Net unrealized appreciation of investments, futures contracts, swap contracts, and written options during the year 9,548,651 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 60 Dynamic Risk Allocation Fund Statement of changes in net assets For the period 9/19/11 (commencement of INCREASE IN NET ASSETS Year ended 5/31/13 operations) to 5/31/12 Operations: Net investment income (loss) $340,893 $(38,824) Net realized gain on investments and foreign currency transactions 1,428,133 1,785,035 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 8,777,214 (3,561,430) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (819,727) (161,991) Class B (36,913) (1,006) Class C (201,447) (4,876) Class M (1,835) (2,469) Class R (6,777) (807) Class R5 (199) — Class R6 (204) — Class Y (2,678,694) (15,416) Net realized short-term gain on investments Class A (767,685) (77,866) Class B (37,957) (593) Class C (201,655) (2,362) Class M (3,701) (1,294) Class R (6,284) (423) Class R5 (179) — Class R6 (179) — Class Y (2,221,925) (7,022) From net realized long-term gain on investments Class A (149,066) — Class B (7,370) — Class C (39,157) — Class M (719) — Class R (1,220) — Class R5 (35) — Class R6 (35) — Class Y (431,448) — Increase from capital share transactions (Note 4) 118,377,574 114,679,336 Total increase in net assets NET ASSETS Beginning of year (Note 6) 127,587,992 15,000,000 End of year (including distributions in excess of net investment income of $269,096 and undistributed net investment income of $202,058, respectively) The accompanying notes are an integral part of these financial statements. Dynamic Risk Allocation Fund 61 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From From Total Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment net realized gain distribu- value, end at net asset end of period netassets netassets turnover Period ended of period income (loss) a on investments operations income on investments tions of period value (%) b (in thousands) (%) c,d (%) d (%) Class A May 31, 2013 .01 .81 (.20) (.23) 1.40 .06 40 May 31, 2012† (.02) .39 (.09) (.04) * .98* (.22)* 41* Class B May 31, 2013 (.07) .81 (.18) (.23) 2.15 (.61) 40 May 31, 2012† (.07) .38 (.07) (.04) * 1.50* (.68)* 41* Class C May 31, 2013 (.06) .80 (.19) (.23) 2.15 (.57) 40 May 31, 2012† (.07) .38 (.08) (.04) * 1.50* (.66)* 41* Class M May 31, 2013 (.05) .82 (.09) (.23) 1.90 (.47) 40 May 31, 2012† (.06) .39 (.08) (.04) * 1.33* (.60)* 41* Class R May 31, 2013 (.01) .80 (.20) (.23) 1.65 (.11) 40 May 31, 2012† (.05) .40 (.08) (.04) * 1.15* (.45)* 41* Class R5 May 31, 2013†† .03 .53 (.21) (.23) * 1.05* .25* 40 Class R6 May 31, 2013†† .08 .49 (.22) (.23) * 1.05* .63* 40 Class Y May 31, 2013 .03 .82 (.23) (.23) 1.15 .32 40 May 31, 2012† .01 .38 (.09) (.04) * .80* .11* 41* * Not annualized † For the period September 19, 2011 (commencement of operations) to May 31, 2012. †† For the period July 3, 2012 (commencement of operations) to May 31, 2013. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts as a percentage of average net assets (Note 2): Percentage of average net assets 5/31/13 5/31/12 Class A 0.16% 0.61% Class B 0.16 0.61 Class C 0.16 0.61 Class M 0.16 0.61 Class R 0.16 0.61 Class R5 0.08 N/A Class R6 N/A N/A Class Y 0.16 0.61 The accompanying notes are an integral part of these financial statements. 62 Dynamic Risk Allocation Fund Dynamic Risk Allocation Fund63 Notes to financial statements 5/31/13 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from June 1, 2012 through May 31, 2013. Putnam Dynamic Risk Allocation Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek total return. Total return is composed of capital appreciation and income. The fund invests in a diversified set of asset classes. By investing in a broader set of asset classes than a traditional balanced fund, and by using leverage to increase the fund’s exposure to asset classes, Putnam Management believes the fund may achieve a higher total return than a traditional balanced fund with approximately the same amount of risk as a traditional balanced fund. Risk is measured by the volatility of the fund’s investment portfolio. The fund may invest without limit in U.S., international, and emerging markets equity securities (growth or value stocks or both) of companies of any size and fixed-income securities of corporate or government issuers without constraint as to maturity or credit quality (including in high yield securities, which are sometimes referred to as “junk bonds”); mortgage- and asset-backed securities; inflation-protected securities; commodities; and real estate investment trusts. These asset classes offer different return potential and exposure to different investment risks. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. The fund began offering classR5 and R6 shares on July 2, 2012. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820). 64 Dynamic Risk Allocation Fund If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market Dynamic Risk Allocation Fund 65 prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned and to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap option contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average contract amount, see Note 5. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average number of contracts, see Note 5. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average contract amount, see Note 5. 66Dynamic Risk Allocation Fund Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as a receivable or payable for variation margin on the Statement of assets and liabilities. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of mark to market margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount see Note 5. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries, and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount, see Note 5. Credit default contracts The fund entered into OTC credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In an OTC credit default contract, the protection buyer typically makes an upfront payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The OTC credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and Dynamic Risk Allocation Fund 67 market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant OTC credit default contract. OTC credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount, see Note 5. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $2,854,497 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $1,918,889. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in 68 Dynamic Risk Allocation Fund investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund had no securities out on loan. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior periods remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer $1,201,395 of late year ordinary losses ((i) ordinary losses recognized during the period between January 1, 2013 and May 31, 2013, and (ii) specified ordinary losses recognized during the period between November 1, 2012 and May 31, 2013, to its fiscal year ending May 31, 2014. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer $4,192,830 of certain losses recognized during the period from November 1, 2012 to May 31, 2013 to its fiscal year ending May 31, 2014. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, foreign currency gains and losses, late year loss deferrals, unrealized gains and losses on certain futures contracts, realized gains and losses on certain futures contracts and income on swap contracts. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $2,933,749 to decrease distributions in excess of net investment income, $70 to decrease paid-in-capital and $2,933,679 to increase accumulated net realized loss. Dynamic Risk Allocation Fund 69 The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $12,062,288 Unrealized depreciation 4,798,426 Net unrealized appreciation 7,263,862 Undistributed ordinary income 1,473,706 Post-October capital loss deferral 4,192,830 Late year ordinary loss deferral 1,201,395 Cost for federal income tax purposes $256,328,783 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 1.050% of the first $5 billion, 0.850% of the next $50 billion, 1.000% of the next $5 billion, 0.830% of the next $50 billion, 0.950% of the next $10 billion, 0.820% of the next $100 billion and 0.900% of the next $10 billion, 0.815% of any excess thereafter. Putnam Management has agreed to waive fees (and, to the extent necessary, bear other expenses) of the fund through September 30, 2014, to the extent that expenses of the fund (excluding brokerage, interest, taxes, investment-related expenses, such as borrowing costs, payments under distribution plans, extraordinary expenses and acquired fund fees and expenses) would exceed an annual rate of 1.15% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $297,096 as a result of this limit. Putnam Management has also contractually agreed, through June 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $1,792 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for classR5 and R6 shares) based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. ClassR5 shares pay a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.15%. ClassR6 shares pay a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s 70 Dynamic Risk Allocation Fund average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $107,505 ClassR5 14 ClassB 3,913 ClassR6 228 ClassC 23,503 ClassY 249,289 ClassM 658 Total ClassR 644 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $366 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $179, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $132,161 ClassM 2,426 ClassB 19,368 ClassR 1,583 ClassC 116,308 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $42,499 and $358 from the sale of classA and classM shares, respectively, and received $2,106 and $1,409 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $179,103,999 and $35,529,528, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Dynamic Risk Allocation Fund 71 Written option transactions during the reporting period are summarized as follows: Written equity option Written equity option contract amounts premiums Written options outstanding at the beginning of the reporting period 370,191 $436,394 Options opened 2,355,268 1,272,851 Options expired (1,074,328) (696,942) Options closed (1,619,393) (899,633) Written options outstanding at the end of the reporting period 31,738 $112,670 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: For the period 9/19/11 (commencement of operations) Year ended 5/31/13 to 5/31/12 ClassA Shares Amount Shares Amount Shares sold 5,207,659 $56,257,334 2,881,028 $29,872,014 Shares issued in connection with reinvestment of distributions 146,665 1,563,450 4,632 45,158 5,354,324 57,820,784 2,885,660 29,917,172 Shares repurchased (2,694,196) (29,289,665) (559,397) (5,816,748) Net increase For the period 9/19/11 (commencement of operations) Year ended 5/31/13 to 5/31/12 ClassB Shares Amount Shares Amount Shares sold 220,294 $2,392,233 64,417 $666,891 Shares issued in connection with reinvestment of distributions 5,783 61,245 47 459 226,077 2,453,478 64,464 667,350 Shares repurchased (26,443) (285,389) (3,190) (32,489) Net increase For the period 9/19/11 (commencement of operations) Year ended 5/31/13 to 5/31/12 ClassC Shares Amount Shares Amount Shares sold 1,836,415 $19,797,087 304,942 $3,146,929 Shares issued in connection with reinvestment of distributions 35,063 370,964 615 5,988 1,871,478 20,168,051 305,557 3,152,917 Shares repurchased (181,926) (1,962,713) (6,341) (65,420) Net increase 72 Dynamic Risk Allocation Fund For the period 9/19/11 (commencement of operations) Year ended 5/31/13 to 5/31/12 ClassM Shares Amount Shares Amount Shares sold 26,983 $292,377 25,314 $257,414 Shares issued in connection with reinvestment of distributions 584 6,254 260 2,533 27,567 298,631 25,574 259,947 Shares repurchased (29,594) (316,630) (4) (45) Net increase (decrease) For the period 9/19/11 (commencement of operations) Year ended 5/31/13 to 5/31/12 ClassR Shares Amount Shares Amount Shares sold 32,961 $360,733 — $— Shares issued in connection with reinvestment of distributions 940 9,991 — — 33,901 370,724 — — Shares repurchased (692) (7,603) — — Net increase — $— For the period 7/3/12 (commencement of operations) to 5/31/13 ClassR5 Shares Amount Shares sold 947 $10,000 Shares issued in connection with reinvestment of distributions 39 413 986 10,413 Shares repurchased — — Net increase For the period 7/3/12 (commencement of operations) to 5/31/13 ClassR6 Shares Amount Shares sold 267,359 $2,926,140 Shares issued in connection with reinvestment of distributions 39 418 267,398 2,926,558 Shares repurchased (13,353) (146,519) Net increase Dynamic Risk Allocation Fund 73 For the period 9/19/11 (commencement of operations) Year ended 5/31/13 to 5/31/12 ClassY Shares Amount Shares Amount Shares sold 8,608,034 $93,354,565 9,160,766 $96,224,452 Shares issued in connection with reinvestment of distributions 488,618 5,213,550 936 9,126 9,096,652 98,568,115 9,161,702 96,233,578 Shares repurchased (2,977,551) (32,230,661) (926,194) (9,636,926) Net increase At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percentage of ownership Value ClassR 10,000 23.1% $105,900 ClassR5 986 100.0 10,523 ClassR6 986 0.4 10,530 At the close of the reporting period, a shareholder of record owned 30.26% of the outstanding shares of the fund. Note 5: Summary of derivative activity The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: Purchased equity option contracts (number of contracts) 270,000 Written equity option contracts (number of contracts) 210,000 Futures contracts (number of contracts) 700 Forward currency contracts (contract amount) $78,300,000 OTC interest rate swap contracts (notional) $70,600,000 OTC total return swap contracts (notional) $96,000,000 OTC credit default swap contracts (notional) $68,200,000 74 Dynamic Risk Allocation Fund The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $5,387,015 Payables $14,007 Foreign exchange contracts Receivables 434,020 Payables 1,448,720 Investments, Receivables, Net Payables, Net assets — Unrealized assets— Unrealized Equity contracts appreciation 2,288,228* depreciation 2,126,316* Receivables, Net Payables, Net assets —Unrealized assets— Unrealized Interest rate contracts appreciation 347,679* depreciation 3,188,955* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $6,165,250 $6,165,250 Foreign exchange contracts — — (1,861,771) — $(1,861,771) Equity contracts (3,516,701) (473,549) — 796,838 $(3,193,412) Interest rate contracts — 676,903 — 228,037 $904,940 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $2,832,297 $2,832,297 Foreign exchange contracts — — (768,998) — $(768,998) Equity contracts (593,010) (646,120) — 602,720 $(636,410) Interest rate contracts — (1,285,875) — (3,159,464) $(4,445,339) Total Dynamic Risk Allocation Fund 75 Note 6: Initial capitalization and offering of shares The fund was established as a series of the Trust on September 19, 2011. Prior to September 19, 2011, the fund had no operations other than those related to organizational matters, including as noted below, the initial capital contributions by Putnam Investments, LLC and issuance of shares: Capital contribution Shares issued ClassA $14,500,000 1,450,000 ClassB 100,000 10,000 ClassC 100,000 10,000 ClassM 100,000 10,000 ClassR 100,000 10,000 ClassY 100,000 10,000 Note 7: Transactions with affiliated issuers Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Market value at Market value the beginning at the end of of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $57,732,468 $116,418,779 $162,985,247 $50,345 $11,166,000 Putnam Short Term Investment Fund* — 111,420,446 56,533,395 10,387 54,887,051 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 8: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 9: New accounting pronouncement In January 2013, ASU 2013–01, “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities,” amended ASU No. 2011–11, “Disclosures about Offsetting Assets and Liabilities.” The ASUs create new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASUs 2013–01 and 2011–11 and their impact, if any, on the fund’s financial statements. 76 Dynamic Risk Allocation Fund Federal tax information (Unaudited) The fund designated 13.60% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period ended, the fund hereby designates 22.93%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. The Form 1099 that will be mailed to you in January 2014 will show the tax status of all distributions paid to your account in calendar 2013. Dynamic Risk Allocation Fund 77 About the Trustees Independent Trustees 78 Dynamic Risk Allocation Fund * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of May 31, 2013, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Dynamic Risk Allocation Fund 79 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President, Treasurer, and Clerk Since 2010 Nancy E. Florek (Born 1957) Manager of Finance, Dunkin’ Brands (2008– Vice President, Director of Proxy Voting and 2010); Senior Financial Analyst, Old Mutual Asset Corporate Governance, Assistant Clerk, and Management (2007–2008); Senior Financial Associate Treasurer Analyst, Putnam Investments (1999–2007) Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 80 Dynamic Risk Allocation Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert T. Burns Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Legal Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Robert R. Leveille Charles B. Curtis Vice President and Investment Sub-Manager Robert J. Darretta Chief Compliance Officer Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Michael J. Higgins London, England SW1A 1LD Paul L. Joskow Vice President, Treasurer, Elizabeth T. Kennan and Clerk Marketing Services Kenneth R. Leibler Putnam Retail Management Robert E. Patterson Janet C. Smith One Post Office Square George Putnam, III Vice President, Boston, MA 02109 Robert L. Reynolds Principal Accounting Officer, W. Thomas Stephens and Assistant Treasurer Custodian State Street Bank Officers Susan G. Malloy and Trust Company Robert L. Reynolds Vice President and President Assistant Treasurer Legal Counsel Ropes & Gray LLP Jonathan S. Horwitz James P. Pappas Executive Vice President, Vice President Independent Registered Principal Executive Officer, and Public Accounting Firm Compliance Liaison Mark C. Trenchard KPMG LLP Vice President and Steven D. Krichmar BSA Compliance Officer Vice President and Principal Financial Officer Nancy E. Florek Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer This report is for the information of shareholders of Putnam Dynamic Risk Allocation Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax
